Exhibit 10.2

[FORM OF SENIOR CONVERTIBLE NOTE]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE
TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 18(a) HEREOF.  THE
PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE
FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

IMAGE ENTERTAINMENT, INC.

SENIOR CONVERTIBLE NOTE

Issuance Date: August 30, 2006

 

Original Principal Amount: U.S. $17,000,000.00

 

FOR VALUE RECEIVED, Image Entertainment, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of PORTSIDE GROWTH AND
OPPORTUNITY FUND or registered assigns (“Holder”) the amount set out above as
the Original Principal Amount (as reduced pursuant to the terms hereof pursuant
to redemption, conversion or otherwise, the “Principal”) when due, whether upon
the Maturity Date (as defined below), on any Installment Date with respect to
the Installment Amount due on such Installment Date (each, as defined herein),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
rate of seven and seven-eighths percent (7.875%) per annum (the “Interest
Rate”), from the date set out above as the Issuance Date (the “Issuance Date”)
until the same becomes due and payable, whether upon an Interest Date (as
defined below), any Installment Date or, the Maturity Date, acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof).  This Senior Convertible Note (including all Senior Convertible Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Senior Convertible Notes issued pursuant to the Securities Purchase
Agreement (as defined below) on the Closing Date (collectively, the “Notes” and
such other Senior Convertible Notes, the “Other Notes”).  Certain capitalized
terms used herein are defined in Section 28.


--------------------------------------------------------------------------------





(1)           PAYMENTS OF PRINCIPAL.  ON THE MATURITY DATE, THE COMPANY SHALL
PAY TO THE HOLDER AN AMOUNT IN CASH REPRESENTING ALL OUTSTANDING PRINCIPAL,
ACCRUED AND UNPAID INTEREST AND ACCRUED AND UNPAID LATE CHARGES, IF ANY, ON SUCH
PRINCIPAL AND INTEREST.  THE “MATURITY DATE” SHALL BE AUGUST 30, 2011, AS MAY BE
EXTENDED AT THE OPTION OF THE HOLDER (I) IN THE EVENT THAT, AND FOR SO LONG AS,
AN EVENT OF DEFAULT (AS DEFINED IN SECTION 4(A)) SHALL HAVE OCCURRED AND BE
CONTINUING ON THE MATURITY DATE (AS MAY BE EXTENDED PURSUANT TO THIS SECTION 1)
OR ANY EVENT THAT SHALL HAVE OCCURRED AND BE CONTINUING THAT WITH THE PASSAGE OF
TIME AND THE FAILURE TO CURE WOULD RESULT IN AN EVENT OF DEFAULT AND (II)
THROUGH THE DATE THAT IS TEN (10) BUSINESS DAYS AFTER THE CONSUMMATION OF A
CHANGE OF CONTROL IN THE EVENT THAT A CHANGE OF CONTROL IS PUBLICLY ANNOUNCED OR
A CHANGE OF CONTROL NOTICE (AS DEFINED IN SECTION 5(B)) IS DELIVERED PRIOR TO
THE MATURITY DATE.  ON EACH INSTALLMENT DATE, IF THE HOLDER SHOULD DELIVER AN
INSTALLMENT NOTICE, THE COMPANY SHALL PAY TO THE HOLDER AN AMOUNT EQUAL TO THE
INSTALLMENT AMOUNT DUE ON SUCH INSTALLMENT DATE IN ACCORDANCE WITH SECTION 8. 
OTHER THAN AS SPECIFICALLY PERMITTED BY THE NOTE, THE COMPANY MAY NOT PREPAY ANY
PORTION OF THE OUTSTANDING PRINCIPAL, ACCRUED AND UNPAID INTEREST OR ACCRUED AND
UNPAID LATE CHARGES, IF ANY, ON PRINCIPAL AND INTEREST.


(2)           INTEREST; INTEREST RATE.  (A) INTEREST ON THIS NOTE SHALL COMMENCE
ACCRUING ON THE ISSUANCE DATE AND SHALL BE COMPUTED ON THE BASIS OF A 365-DAY
YEAR AND ACTUAL DAYS ELAPSED AND SHALL BE PAYABLE IN ARREARS FOR EACH CALENDAR
QUARTER ON THE FIRST DAY OF THE SUCCEEDING CALENDAR QUARTER DURING THE PERIOD
BEGINNING ON THE ISSUANCE DATE AND ENDING ON, AND INCLUDING, THE MATURITY DATE
(EACH, AN “INTEREST DATE”) WITH THE FIRST INTEREST DATE BEING OCTOBER 1, 2006. 
INTEREST SHALL BE PAYABLE ON EACH INTEREST DATE, TO THE RECORD HOLDER OF THIS
NOTE ON THE APPLICABLE INTEREST DATE, IN SHARES OF COMMON STOCK (“INTEREST
SHARES”) SO LONG AS THERE HAS BEEN NO EQUITY CONDITIONS FAILURE; PROVIDED
HOWEVER, THAT THE COMPANY MAY, AT ITS OPTION FOLLOWING NOTICE TO THE HOLDER, PAY
INTEREST ON ANY INTEREST DATE IN CASH (“CASH INTEREST”) OR IN A COMBINATION OF
CASH INTEREST AND INTEREST SHARES.  THE COMPANY SHALL DELIVER A WRITTEN NOTICE
(EACH, AN “INTEREST ELECTION NOTICE”) TO EACH HOLDER OF THE NOTES ON OR PRIOR TO
THE INTEREST NOTICE DUE DATE (THE DATE SUCH NOTICE IS DELIVERED TO ALL OF THE
HOLDER, THE “INTEREST NOTICE DATE”) WHICH NOTICE (I) EITHER (A) CONFIRMS THAT
INTEREST TO BE PAID ON SUCH INTEREST DATE SHALL BE PAID ENTIRELY IN INTEREST
SHARES OR (B) ELECTS TO PAY INTEREST AS CASH INTEREST OR A COMBINATION OF CASH
INTEREST AND INTEREST SHARES AND SPECIFIES THE AMOUNT OF INTEREST THAT SHALL BE
PAID AS CASH INTEREST AND THE AMOUNT OF INTEREST, IF ANY, THAT SHALL BE PAID IN
INTEREST SHARES AND (II) CERTIFIES THAT THERE HAS BEEN NO EQUITY CONDITIONS
FAILURE.  IF ANY PORTION OF INTEREST FOR A PARTICULAR INTEREST DATE SHALL BE
PAID IN INTEREST SHARES, THEN THE COMPANY SHALL PAY TO THE HOLDER, IN ACCORDANCE
WITH SECTION 2(B), A NUMBER OF SHARES OF COMMON STOCK EQUAL TO (X) THE AMOUNT OF
INTEREST PAYABLE ON THE APPLICABLE INTEREST DATE IN INTEREST SHARES DIVIDED BY
(Y) THE APPLICABLE INTEREST CONVERSION PRICE.  INTEREST TO BE PAID ON AN
INTEREST DATE IN INTEREST SHARES SHALL BE PAID IN A NUMBER OF FULLY PAID AND
NONASSESSABLE SHARES OF COMMON STOCK (ROUNDED TO THE NEAREST WHOLE SHARE).  IF
THE EQUITY CONDITIONS ARE NOT SATISFIED AS OF THE INTEREST NOTICE DATE, THEN
UNLESS THE COMPANY HAS ELECTED TO PAY SUCH INTEREST IN CASH, THE INTEREST NOTICE
SHALL INDICATE THAT UNLESS THE HOLDER WAIVES THE EQUITY CONDITIONS, THE INTEREST
SHALL BE PAID IN CASH.  IF THE EQUITY CONDITIONS WERE SATISFIED AS OF THE
INTEREST NOTICE DATE BUT THE EQUITY CONDITIONS ARE NO LONGER SATISFIED AT ANY
TIME PRIOR TO THE INTEREST DATE, THE COMPANY SHALL PROVIDE THE HOLDER A
SUBSEQUENT NOTICE TO THAT EFFECT INDICATING THAT UNLESS THE HOLDER WAIVES THE
EQUITY CONDITIONS, THE INTEREST SHALL BE PAID IN CASH.  INTEREST TO BE PAID ON
AN INTEREST DATE IN INTEREST SHARES SHALL BE PAID IN A NUMBER OF FULLY PAID AND
NONASSESSABLE SHARES (ROUNDED TO THE NEAREST WHOLE SHARE IN

2


--------------------------------------------------------------------------------





ACCORDANCE WITH SECTION 3(A)) OF COMMON STOCK EQUAL TO THE QUOTIENT OF (1) THE
AMOUNT OF INTEREST PAYABLE ON SUCH INTEREST DATE LESS ANY CASH INTEREST PAID AND
(2) THE INTEREST CONVERSION PRICE IN EFFECT ON THE APPLICABLE INTEREST DATE. 


(A)   WHEN ANY INTEREST SHARES ARE TO BE PAID ON AN INTEREST DATE, THE COMPANY
SHALL (I) (X) PROVIDED THAT THE COMPANY’S TRANSFER AGENT (THE “TRANSFER AGENT”)
IS PARTICIPATING IN THE DEPOSITORY TRUST COMPANY (“DTC”) FAST AUTOMATED
SECURITIES TRANSFER PROGRAM AND SUCH ACTION IS NOT PROHIBITED BY APPLICABLE LAW
OR REGULATION OR ANY APPLICABLE POLICY OF DTC, CREDIT SUCH AGGREGATE NUMBER OF
INTEREST SHARES TO WHICH THE HOLDER SHALL BE ENTITLED TO THE HOLDER’S OR ITS
DESIGNEE’S BALANCE ACCOUNT WITH DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT
COMMISSION SYSTEM, OR (Y) IF THE FOREGOING SHALL NOT APPLY, ISSUE AND DELIVER ON
THE APPLICABLE INTEREST DATE, TO THE ADDRESS SET FORTH IN THE REGISTER
MAINTAINED BY THE COMPANY FOR SUCH PURPOSE PURSUANT TO THE SECURITIES PURCHASE
AGREEMENT OR TO SUCH ADDRESS AS SPECIFIED BY THE HOLDER IN WRITING TO THE
COMPANY AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE APPLICABLE INTEREST DATE, A
CERTIFICATE, REGISTERED IN THE NAME OF THE HOLDER OR ITS DESIGNEE, FOR THE
NUMBER OF INTEREST SHARES TO WHICH THE HOLDER SHALL BE ENTITLED AND (II) WITH
RESPECT TO EACH INTEREST DATE, PAY TO THE HOLDER, IN CASH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ANY CASH INTEREST.  NOTWITHSTANDING
THE FOREGOING, THE COMPANY SHALL NOT BE ENTITLED TO PAY INTEREST IN INTEREST
SHARES AND SHALL BE REQUIRED TO PAY SUCH INTEREST IN CASH AS CASH INTEREST ON
THE APPLICABLE INTEREST DATE IF, UNLESS WAIVED IN WRITING BY THE HOLDER, THERE
HAS BEEN AN EQUITY CONDITIONS FAILURE.  IF AN EVENT OF DEFAULT OR EQUITY
CONDITIONS FAILURE OCCURS DURING THE INTEREST MEASURING PERIOD, THEN ON THE
INTEREST DATE, AT THE HOLDER’S OPTION, THE HOLDER MAY REQUIRE THE COMPANY TO PAY
ALL OR ANY SPECIFIED PORTION OF THE INTEREST DUE ON THE APPLICABLE INTEREST DATE
AS CASH INTEREST.


(B)   PRIOR TO THE PAYMENT OF INTEREST ON AN INTEREST DATE, INTEREST ON THIS
NOTE SHALL ACCRUE AT THE INTEREST RATE AND BE PAYABLE BY WAY OF INCLUSION OF THE
INTEREST IN THE CONVERSION AMOUNT IN ACCORDANCE WITH SECTION 3(B)(I).  FROM AND
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE
INTEREST RATE SHALL BE INCREASED TO TWELVE PERCENT (12.0%).  IN THE EVENT THAT
SUCH EVENT OF DEFAULT IS SUBSEQUENTLY CURED, THE ADJUSTMENT REFERRED TO IN THE
PRECEDING SENTENCE SHALL CEASE TO BE EFFECTIVE AS OF THE DATE OF SUCH CURE;
PROVIDED THAT THE INTEREST AS CALCULATED AND UNPAID AT SUCH INCREASED RATE
DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT SHALL CONTINUE TO APPLY TO THE
EXTENT RELATING TO THE DAYS AFTER THE OCCURRENCE OF SUCH EVENT OF DEFAULT
THROUGH AND INCLUDING THE DATE OF CURE OF SUCH EVENT OF DEFAULT.  THE COMPANY
SHALL PAY ANY AND ALL TAXES THAT MAY BE PAYABLE WITH RESPECT TO THE ISSUANCE AND
DELIVERY OF INTEREST SHARES; PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO
PAY ANY TAX THAT MAY BE PAYABLE IN RESPECT OF ANY ISSUANCE OF INTEREST SHARES TO
ANY PERSON OTHER THAN THE HOLDER OR WITH RESPECT TO ANY INCOME TAX DUE BY THE
HOLDER WITH RESPECT TO SUCH INTEREST SHARES.


(3)   CONVERSION OF NOTES.  THIS NOTE SHALL BE CONVERTIBLE INTO SHARES OF THE
COMPANY’S COMMON STOCK, PAR VALUE $0.0001 PER SHARE (THE “COMMON STOCK”), ON THE
TERMS AND CONDITIONS SET FORTH IN THIS SECTION 3.


(A)   CONVERSION RIGHT.  SUBJECT TO THE PROVISIONS OF SECTION 3(D), AT ANY TIME
OR TIMES ON OR AFTER THE ISSUANCE DATE, THE HOLDER SHALL BE ENTITLED TO CONVERT
ANY PORTION OF THE OUTSTANDING AND UNPAID CONVERSION AMOUNT (AS DEFINED BELOW)
INTO FULLY PAID AND

3


--------------------------------------------------------------------------------





NONASSESSABLE SHARES OF COMMON STOCK IN ACCORDANCE WITH SECTION 3(C), AT THE
CONVERSION RATE (AS DEFINED BELOW).  THE COMPANY SHALL NOT ISSUE ANY FRACTION OF
A SHARE OF COMMON STOCK UPON ANY CONVERSION.  IF THE ISSUANCE WOULD RESULT IN
THE ISSUANCE OF A FRACTION OF A SHARE OF COMMON STOCK, THE COMPANY SHALL ROUND
SUCH FRACTION OF A SHARE OF COMMON STOCK UP TO THE NEAREST WHOLE SHARE.  THE
COMPANY SHALL PAY ANY AND ALL TAXES THAT MAY BE PAYABLE WITH RESPECT TO THE
ISSUANCE AND DELIVERY OF COMMON STOCK UPON CONVERSION OF ANY CONVERSION AMOUNT;
PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO PAY ANY TAX THAT MAY BE
PAYABLE IN RESPECT OF ANY ISSUANCE OF COMMON STOCK TO ANY PERSON OTHER THAN THE
CONVERTING HOLDER OR WITH RESPECT TO ANY INCOME TAX DUE BY THE HOLDER WITH
RESPECT TO SUCH COMMON STOCK.


(B)   CONVERSION RATE.  THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF ANY CONVERSION AMOUNT PURSUANT TO SECTION 3(A) SHALL BE DETERMINED
BY DIVIDING (X) SUCH CONVERSION AMOUNT BY (Y) THE CONVERSION PRICE (THE
“CONVERSION RATE”).


(I)            “CONVERSION AMOUNT” MEANS THE SUM OF (A) THE PORTION OF THE
PRINCIPAL TO BE CONVERTED, REDEEMED OR OTHERWISE WITH RESPECT TO WHICH THIS
DETERMINATION IS BEING MADE, (B) ACCRUED AND UNPAID INTEREST WITH RESPECT TO
SUCH PRINCIPAL AND (C) ACCRUED AND UNPAID LATE CHARGES WITH RESPECT TO SUCH
PRINCIPAL AND INTEREST.


(II)           “CONVERSION PRICE” MEANS, AS OF ANY CONVERSION DATE (AS DEFINED
BELOW) OR OTHER DATE OF DETERMINATION, $4.25, SUBJECT TO ADJUSTMENT AS PROVIDED
HEREIN.


(C)   MECHANICS OF CONVERSION.


(I)            OPTIONAL CONVERSION.  TO CONVERT ANY CONVERSION AMOUNT INTO
SHARES OF COMMON STOCK ON ANY DATE (A “CONVERSION DATE”), THE HOLDER SHALL (A)
TRANSMIT BY FACSIMILE (OR OTHERWISE DELIVER), FOR RECEIPT ON OR PRIOR TO 11:59
P.M., NEW YORK TIME, ON SUCH DATE, A COPY OF AN EXECUTED NOTICE OF CONVERSION IN
THE FORM ATTACHED HERETO AS EXHIBIT I (THE “CONVERSION NOTICE”) TO THE COMPANY
AND (B) IF REQUIRED BY SECTION 3(C)(III), SURRENDER THIS NOTE TO A COMMON
CARRIER FOR DELIVERY TO THE COMPANY AS SOON AS PRACTICABLE ON OR FOLLOWING SUCH
DATE (OR AN INDEMNIFICATION UNDERTAKING WITH RESPECT TO THIS NOTE IN THE CASE OF
ITS LOSS, THEFT OR DESTRUCTION).  ON OR BEFORE THE FIRST (1ST) TRADING DAY
FOLLOWING THE DATE OF RECEIPT OF A CONVERSION NOTICE, THE COMPANY SHALL TRANSMIT
BY FACSIMILE A CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO THE HOLDER
AND THE TRANSFER AGENT.  ON OR BEFORE THE SECOND (2ND) TRADING DAY FOLLOWING THE
DATE OF RECEIPT OF A CONVERSION NOTICE (THE “SHARE DELIVERY DATE”), THE COMPANY
SHALL (X) PROVIDED THAT THE TRANSFER AGENT IS PARTICIPATING IN THE DTC FAST
AUTOMATED SECURITIES TRANSFER PROGRAM, CREDIT SUCH AGGREGATE NUMBER OF SHARES OF
COMMON STOCK TO WHICH THE HOLDER SHALL BE ENTITLED TO THE HOLDER’S OR ITS
DESIGNEE’S BALANCE ACCOUNT WITH DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT
COMMISSION SYSTEM OR (Y) IF THE TRANSFER AGENT IS NOT PARTICIPATING IN THE DTC
FAST AUTOMATED SECURITIES TRANSFER PROGRAM, ISSUE AND DELIVER TO THE ADDRESS AS
SPECIFIED IN THE CONVERSION NOTICE, A CERTIFICATE, REGISTERED IN THE NAME OF THE
HOLDER OR ITS DESIGNEE, FOR THE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE
HOLDER SHALL BE ENTITLED.  IF THIS NOTE IS PHYSICALLY SURRENDERED FOR CONVERSION
AS REQUIRED BY SECTION 3(C)(III) AND THE OUTSTANDING PRINCIPAL OF THIS NOTE IS
GREATER THAN THE PRINCIPAL PORTION OF THE CONVERSION AMOUNT BEING CONVERTED,
THEN THE COMPANY SHALL AS SOON AS PRACTICABLE AND IN NO EVENT LATER THAN THREE
(3) BUSINESS DAYS AFTER RECEIPT OF THIS NOTE AND AT ITS OWN EXPENSE, ISSUE AND
DELIVER TO THE HOLDER A NEW NOTE (IN ACCORDANCE WITH SECTION 18(D)) REPRESENTING
THE OUTSTANDING PRINCIPAL NOT

4


--------------------------------------------------------------------------------





CONVERTED.  THE PERSON OR PERSONS ENTITLED TO RECEIVE THE SHARES OF COMMON STOCK
ISSUABLE UPON A CONVERSION OF THIS NOTE SHALL BE TREATED FOR ALL PURPOSES AS THE
RECORD HOLDER OR HOLDERS OF SUCH SHARES OF COMMON STOCK ON THE CONVERSION DATE. 


(II)           COMPANY’S FAILURE TO TIMELY CONVERT.  IF THE COMPANY SHALL FAIL
TO ISSUE A CERTIFICATE TO THE HOLDER OR CREDIT THE HOLDER’S BALANCE ACCOUNT WITH
DTC FOR THE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE HOLDER IS ENTITLED
UPON CONVERSION OF ANY CONVERSION AMOUNT ON OR PRIOR TO THE DATE WHICH IS FIVE
(5) TRADING DAYS AFTER THE CONVERSION DATE (A “CONVERSION FAILURE “), THEN (A)
THE COMPANY SHALL PAY DAMAGES IN CASH TO THE HOLDER FOR EACH DATE OF SUCH
CONVERSION FAILURE IN AN AMOUNT EQUAL TO 1.0% OF THE PRODUCT OF (I) THE SUM OF
THE NUMBER OF SHARES OF COMMON STOCK NOT ISSUED TO THE HOLDER ON OR PRIOR TO THE
SHARE DELIVERY DATE AND TO WHICH THE HOLDER IS ENTITLED, AND (II) THE CLOSING
SALE PRICE OF THE COMMON STOCK ON THE SHARE DELIVERY DATE AND (B) THE HOLDER,
UPON WRITTEN NOTICE TO THE COMPANY, MAY VOID ITS CONVERSION NOTICE WITH RESPECT
TO, AND RETAIN OR HAVE RETURNED, AS THE CASE MAY BE, ANY PORTION OF THIS NOTE
THAT HAS NOT BEEN CONVERTED PURSUANT TO SUCH CONVERSION NOTICE; PROVIDED THAT
THE VOIDING OF A CONVERSION NOTICE SHALL NOT AFFECT THE COMPANY’S OBLIGATIONS TO
MAKE ANY PAYMENTS WHICH HAVE ACCRUED PRIOR TO THE DATE OF SUCH NOTICE PURSUANT
TO THIS SECTION 3(C)(II) OR OTHERWISE.  IN ADDITION TO THE FOREGOING, IF WITHIN
THREE (3) TRADING DAYS AFTER THE COMPANY’S RECEIPT OF THE FACSIMILE COPY OF A
CONVERSION NOTICE THE COMPANY SHALL FAIL TO ISSUE AND DELIVER A CERTIFICATE TO
THE HOLDER OR CREDIT THE HOLDER’S BALANCE ACCOUNT WITH DTC FOR THE NUMBER OF
SHARES OF COMMON STOCK TO WHICH THE HOLDER IS ENTITLED UPON SUCH HOLDER’S
CONVERSION OF ANY CONVERSION AMOUNT, AND IF ON OR AFTER SUCH TRADING DAY THE
HOLDER PURCHASES (IN AN OPEN MARKET TRANSACTION OR OTHERWISE) COMMON STOCK TO
DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF COMMON STOCK ISSUABLE UPON
SUCH CONVERSION THAT THE HOLDER ANTICIPATED RECEIVING FROM THE COMPANY (A
“BUY-IN”), THEN THE COMPANY SHALL, WITHIN FIVE (5) BUSINESS DAYS AFTER THE
HOLDER’S REQUEST AND IN THE HOLDER’S DISCRETION, EITHER (I) PAY CASH TO THE
HOLDER IN AN AMOUNT EQUAL TO THE HOLDER’S TOTAL PURCHASE PRICE (INCLUDING
BROKERAGE COMMISSIONS AND OTHER OUT-OF-POCKET EXPENSES, IF ANY) FOR THE SHARES
OF COMMON STOCK SO PURCHASED (THE “BUY-IN PRICE”), AT WHICH POINT THE COMPANY’S
OBLIGATION TO DELIVER SUCH CERTIFICATE (AND TO ISSUE SUCH COMMON STOCK) SHALL
TERMINATE, OR (II) PROMPTLY HONOR ITS OBLIGATION TO DELIVER TO THE HOLDER A
CERTIFICATE OR CERTIFICATES REPRESENTING SUCH COMMON STOCK AND PAY CASH TO THE
HOLDER IN AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE BUY-IN PRICE OVER THE
PRODUCT OF (A) SUCH NUMBER OF SHARES OF COMMON STOCK, TIMES (B) THE CLOSING BID
PRICE ON THE CONVERSION DATE.


(III)          BOOK-ENTRY. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREIN, UPON CONVERSION OF ANY PORTION OF THIS NOTE IN ACCORDANCE WITH THE TERMS
HEREOF, THE HOLDER SHALL NOT BE REQUIRED TO PHYSICALLY SURRENDER THIS NOTE TO
THE COMPANY UNLESS (A) THE FULL CONVERSION AMOUNT REPRESENTED BY THIS NOTE IS
BEING CONVERTED OR (B) THE HOLDER HAS PROVIDED THE COMPANY WITH PRIOR WRITTEN
NOTICE (WHICH NOTICE MAY BE INCLUDED IN A CONVERSION NOTICE) REQUESTING
REISSUANCE OF THIS NOTE UPON PHYSICAL SURRENDER OF THIS NOTE.  THE HOLDER AND
THE COMPANY SHALL MAINTAIN RECORDS SHOWING THE PRINCIPAL, INTEREST AND LATE
CHARGES CONVERTED AND THE DATES OF SUCH CONVERSIONS OR SHALL USE SUCH OTHER
METHOD, REASONABLY SATISFACTORY TO THE HOLDER AND THE COMPANY, SO AS NOT TO
REQUIRE PHYSICAL SURRENDER OF THIS NOTE UPON CONVERSION.


(IV)          PRO RATA CONVERSION; DISPUTES.  IN THE EVENT THAT THE COMPANY
RECEIVES A CONVERSION NOTICE FROM MORE THAN ONE HOLDER OF NOTES FOR THE SAME
CONVERSION DATE AND THE COMPANY CAN CONVERT SOME, BUT NOT ALL, OF SUCH PORTIONS
OF THE NOTES

5


--------------------------------------------------------------------------------





SUBMITTED FOR CONVERSION, THE COMPANY, SUBJECT TO SECTION 3(D), SHALL CONVERT
FROM EACH HOLDER OF NOTES ELECTING TO HAVE NOTES CONVERTED ON SUCH DATE A PRO
RATA AMOUNT OF SUCH HOLDER’S PORTION OF ITS NOTES SUBMITTED FOR CONVERSION BASED
ON THE PRINCIPAL AMOUNT OF NOTES SUBMITTED FOR CONVERSION ON SUCH DATE BY SUCH
HOLDER RELATIVE TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL NOTES SUBMITTED FOR
CONVERSION ON SUCH DATE.  IN THE EVENT OF A DISPUTE AS TO THE NUMBER OF SHARES
OF COMMON STOCK ISSUABLE TO THE HOLDER IN CONNECTION WITH A CONVERSION OF THIS
NOTE, THE COMPANY SHALL ISSUE TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK
NOT IN DISPUTE AND RESOLVE SUCH DISPUTE IN ACCORDANCE WITH SECTION 23.


(V)           COMPANY’S RIGHT OF MANDATORY CONVERSION. 

(A)          MANDATORY CONVERSION.  IF AT ANY TIME FROM AND AFTER THE ONE (1)
YEAR ANNIVERSARY OF THE ISSUANCE DATE (THE “MANDATORY CONVERSION ELIGIBILITY
DATE”), (I) (A) FROM THE PERIOD BEGINNING FROM THE MANDATORY CONVERSION
ELIGIBILITY DATE UNTIL THE TWO (2) YEAR ANNIVERSARY OF THE ISSUANCE DATE, THE
CLOSING SALE PRICE OF THE COMMON STOCK EXCEEDS FOR EACH OF ANY TWENTY (20)
CONSECUTIVE TRADING DAYS FOLLOWING THE MANDATORY CONVERSION ELIGIBILITY DATE
(THE “MANDATORY CONVERSION MEASURING PERIOD”) 150% OF THE CONVERSION PRICE ON
THE ISSUANCE DATE (AS ADJUSTED FOR ANY STOCK SPLITS, STOCK DIVIDENDS,
RECAPITALIZATIONS, COMBINATIONS, REVERSE STOCK SPLITS OR OTHER SIMILAR EVENTS
DURING SUCH PERIOD) AND (B) ON AND AFTER THE TWO (2) YEAR ANNIVERSARY OF THE
ISSUANCE DATE, THE CLOSING SALE PRICE OF THE COMMON STOCK EXCEEDS FOR EACH OF
ANY TWENTY (20) CONSECUTIVE TRADING DAYS 180% OF THE CONVERSION PRICE ON THE
ISSUANCE DATE (AS ADJUSTED FOR ANY STOCK SPLITS, STOCK DIVIDENDS,
RECAPITALIZATIONS, COMBINATIONS, REVERSE STOCK SPLITS OR OTHER SIMILAR EVENTS
DURING SUCH PERIOD) AND (II) THERE SHALL NOT HAVE BEEN ANY EQUITY CONDITIONS
FAILURE, THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE THE HOLDER TO CONVERT ALL,
OR ANY PORTION, OF THE CONVERSION AMOUNT THEN REMAINING UNDER THIS NOTE INTO
FULLY PAID, VALIDLY ISSUED AND NONASSESSABLE SHARES OF COMMON STOCK IN
ACCORDANCE WITH SECTION 3(C) HEREOF AT THE CONVERSION RATE AS OF THE MANDATORY
CONVERSION DATE (AS DEFINED BELOW) WITH RESPECT TO THE CONVERSION AMOUNT (A
“MANDATORY CONVERSION”).  THE COMPANY MAY EXERCISE ITS RIGHT TO REQUIRE
CONVERSION UNDER THIS SECTION 3(C)(V)(A) BY DELIVERING WITHIN NOT MORE THAN TWO
(2) TRADING DAYS FOLLOWING THE END OF ANY SUCH MANDATORY CONVERSION MEASURING
PERIOD A WRITTEN NOTICE THEREOF BY FACSIMILE AND OVERNIGHT COURIER TO ALL, BUT
NOT LESS THAN ALL, OF THE HOLDERS OF NOTES AND THE TRANSFER AGENT (THE
“MANDATORY CONVERSION NOTICE” AND THE DATE ALL OF THE HOLDERS RECEIVED SUCH
NOTICE IS REFERRED TO AS THE “MANDATORY CONVERSION NOTICE DATE”).  THE MANDATORY
CONVERSION NOTICE SHALL BE IRREVOCABLE.  THE MANDATORY CONVERSION NOTICE SHALL
STATE (1) THE TRADING DAY SELECTED FOR THE MANDATORY CONVERSION IN ACCORDANCE
HEREWITH, WHICH TRADING DAY SHALL BE AT LEAST TWENTY (20) TRADING DAYS BUT NOT
MORE THAN SIXTY (60) TRADING DAYS FOLLOWING THE MANDATORY CONVERSION NOTICE DATE
(THE “MANDATORY CONVERSION DATE”), (2) THE AGGREGATE CONVERSION AMOUNT OF THE
NOTES SUBJECT TO MANDATORY CONVERSION FROM ALL OF THE HOLDERS OF THE NOTES
PURSUANT HERETO (AND ANALOGOUS PROVISIONS UNDER THE OTHER NOTES) AND (3) THE
NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED TO.  ALL CONVERSION AMOUNTS
CONVERTED BY THE HOLDER AFTER THE MANDATORY CONVERSION NOTICE DATE SHALL REDUCE
THE CONVERSION AMOUNT OF THIS NOTE REQUIRED TO BE CONVERTED ON THE MANDATORY
CONVERSION DATE.  THE MECHANICS OF CONVERSION SET FORTH IN SECTION 3(C) SHALL
APPLY TO ANY MANDATORY CONVERSION AS IF THE COMPANY AND THE TRANSFER AGENT HAD
RECEIVED FROM THE HOLDER ON THE MANDATORY

6


--------------------------------------------------------------------------------




CONVERSION DATE A CONVERSION NOTICE WITH RESPECT TO THE CONVERSION AMOUNT BEING
CONVERTED PURSUANT TO THE MANDATORY CONVERSION.

(B)             PRO RATA CONVERSION REQUIREMENT.  IF THE COMPANY ELECTS TO CAUSE
A CONVERSION OF ANY CONVERSION AMOUNT OF THIS NOTE PURSUANT TO SECTION
3(C)(V)(A), THEN IT MUST SIMULTANEOUSLY TAKE THE SAME ACTION IN THE SAME
PROPORTION WITH RESPECT TO THE OTHER NOTES.  IF THE COMPANY ELECTS A MANDATORY
CONVERSION OF THIS NOTE PURSUANT TO SECTION 3(C)(V)(A) (OR SIMILAR PROVISIONS
UNDER THE OTHER NOTES) WITH RESPECT TO LESS THAN ALL OF THE CONVERSION AMOUNTS
OF THE NOTES THEN OUTSTANDING, THEN THE COMPANY SHALL REQUIRE CONVERSION OF A
CONVERSION AMOUNT FROM EACH OF THE HOLDERS OF THE NOTES EQUAL TO THE PRODUCT OF
(I) THE AGGREGATE CONVERSION AMOUNT OF NOTES WHICH THE COMPANY HAS ELECTED TO
CAUSE TO BE CONVERTED PURSUANT TO SECTION 3(C)(V)(A), MULTIPLIED BY (II) THE
FRACTION, THE NUMERATOR OF WHICH IS THE SUM OF THE AGGREGATE ORIGINAL PRINCIPAL
AMOUNT OF THE NOTES PURCHASED BY SUCH HOLDER OF OUTSTANDING NOTES AND THE
DENOMINATOR OF WHICH IS THE SUM OF THE AGGREGATE ORIGINAL PRINCIPAL AMOUNT OF
THE NOTES PURCHASED BY ALL HOLDERS HOLDING OUTSTANDING NOTES (SUCH FRACTION WITH
RESPECT TO EACH HOLDER IS REFERRED TO AS ITS “CONVERSION ALLOCATION PERCENTAGE,”
AND SUCH AMOUNT WITH RESPECT TO EACH HOLDER IS REFERRED TO AS ITS “PRO RATA
CONVERSION AMOUNT”); PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY HOLDER’S PRO
RATA CONVERSION AMOUNT EXCEEDS THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH HOLDER’S
NOTE, THEN SUCH EXCESS PRO RATA CONVERSION AMOUNT SHALL BE ALLOCATED AMONGST THE
REMAINING HOLDERS OF NOTES IN ACCORDANCE WITH THE FOREGOING FORMULA.  IN THE
EVENT THAT THE INITIAL HOLDER OF ANY NOTES SHALL SELL OR OTHERWISE TRANSFER ANY
OF SUCH HOLDER’S NOTES, THE TRANSFEREE SHALL BE ALLOCATED A PRO RATA PORTION OF
SUCH HOLDER’S CONVERSION ALLOCATION PERCENTAGE AND THE PRO RATA CONVERSION
AMOUNT.


(D)   LIMITATIONS ON CONVERSIONS. 


(I)            BENEFICIAL OWNERSHIP.  THE COMPANY SHALL NOT EFFECT ANY
CONVERSION OF THIS NOTE, AND THE HOLDER OF THIS NOTE SHALL NOT HAVE THE RIGHT TO
CONVERT ANY PORTION OF THIS NOTE PURSUANT TO SECTION 3(A), TO THE EXTENT THAT
AFTER GIVING EFFECT TO SUCH CONVERSION, THE HOLDER (TOGETHER WITH THE HOLDER’S
AFFILIATES) WOULD BENEFICIALLY OWN IN EXCESS OF 4.99% (THE “MAXIMUM PERCENTAGE”)
OF THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER GIVING
EFFECT TO SUCH CONVERSION.  FOR PURPOSES OF THE FOREGOING SENTENCE, THE NUMBER
OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE HOLDER AND ITS AFFILIATES
SHALL INCLUDE THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS NOTE WITH RESPECT TO WHICH THE DETERMINATION OF SUCH SENTENCE IS BEING
MADE, BUT SHALL EXCLUDE THE NUMBER OF SHARES OF COMMON STOCK WHICH WOULD BE
ISSUABLE UPON (A) CONVERSION OF THE REMAINING, NONCONVERTED PORTION OF THIS NOTE
BENEFICIALLY OWNED BY THE HOLDER OR ANY OF ITS AFFILIATES AND (B) EXERCISE OR
CONVERSION OF THE UNEXERCISED OR NONCONVERTED PORTION OF ANY OTHER SECURITIES OF
THE COMPANY (INCLUDING, WITHOUT LIMITATION, ANY OTHER NOTES OR WARRANTS) SUBJECT
TO A LIMITATION ON CONVERSION OR EXERCISE ANALOGOUS TO THE LIMITATION CONTAINED
HEREIN BENEFICIALLY OWNED BY THE HOLDER OR ANY OF ITS AFFILIATES.  EXCEPT AS SET
FORTH IN THE PRECEDING SENTENCE, FOR PURPOSES OF THIS SECTION 3(D)(I),
BENEFICIAL OWNERSHIP SHALL BE CALCULATED IN ACCORDANCE WITH SECTION 13(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”).  FOR PURPOSES
OF THIS SECTION 3(D)(I), IN DETERMINING THE NUMBER OF OUTSTANDING SHARES OF
COMMON STOCK, THE HOLDER MAY RELY ON THE NUMBER OF OUTSTANDING SHARES OF COMMON
STOCK AS REFLECTED IN (X) THE

7


--------------------------------------------------------------------------------





COMPANY’S MOST RECENT FORM 10-K, FORM 10-Q OR FORM 8-K, AS THE CASE MAY BE, (Y)
A MORE RECENT PUBLIC ANNOUNCEMENT BY THE COMPANY OR (Z) ANY OTHER NOTICE BY THE
COMPANY OR THE TRANSFER AGENT SETTING FORTH THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING.  FOR ANY REASON AT ANY TIME, UPON THE WRITTEN OR ORAL REQUEST OF
THE HOLDER, THE COMPANY SHALL WITHIN ONE (1) BUSINESS DAY CONFIRM ORALLY AND IN
WRITING TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK THEN OUTSTANDING.  IN
ANY CASE, THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK SHALL BE DETERMINED
AFTER GIVING EFFECT TO THE CONVERSION OR EXERCISE OF SECURITIES OF THE COMPANY,
INCLUDING THIS NOTE, BY THE HOLDER OR ITS AFFILIATES SINCE THE DATE AS OF WHICH
SUCH NUMBER OF OUTSTANDING SHARES OF COMMON STOCK WAS REPORTED.  BY WRITTEN
NOTICE TO THE COMPANY, THE HOLDER MAY INCREASE OR DECREASE THE MAXIMUM
PERCENTAGE TO ANY OTHER PERCENTAGE NOT IN EXCESS OF 9.99% SPECIFIED IN SUCH
NOTICE; PROVIDED THAT (I) ANY SUCH INCREASE WILL NOT BE EFFECTIVE UNTIL THE
SIXTY-FIRST (61ST) DAY AFTER SUCH NOTICE IS DELIVERED TO THE COMPANY, AND (II)
ANY SUCH INCREASE OR DECREASE WILL APPLY ONLY TO THE HOLDER AND NOT TO ANY OTHER
HOLDER OF NOTES.


(II)           PRINCIPAL MARKET REGULATION.  THE COMPANY SHALL NOT BE OBLIGATED
TO ISSUE ANY SHARES OF COMMON STOCK UPON CONVERSION OF THIS NOTE, AND THE HOLDER
OF THIS NOTE SHALL NOT HAVE THE RIGHT TO RECEIVE UPON CONVERSION OF THIS NOTE
ANY SHARES OF COMMON STOCK, IF THE ISSUANCE OF SUCH SHARES OF COMMON STOCK WOULD
EXCEED THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK WHICH THE COMPANY MAY
ISSUE UPON CONVERSION OR EXERCISE, AS APPLICABLE, OF THE NOTES AND WARRANTS
WITHOUT BREACHING THE COMPANY’S OBLIGATIONS UNDER THE RULES OR REGULATIONS OF
THE PRINCIPAL MARKET (THE “EXCHANGE CAP”), EXCEPT THAT SUCH LIMITATION SHALL NOT
APPLY IN THE EVENT THAT THE COMPANY (A) OBTAINS THE APPROVAL OF ITS STOCKHOLDERS
AS REQUIRED BY THE APPLICABLE RULES OF THE PRINCIPAL MARKET FOR ISSUANCES OF
COMMON STOCK IN EXCESS OF SUCH AMOUNT OR (B) OBTAINS A WRITTEN OPINION FROM
OUTSIDE COUNSEL TO THE COMPANY THAT SUCH APPROVAL IS NOT REQUIRED, WHICH OPINION
SHALL BE REASONABLY SATISFACTORY TO THE REQUIRED HOLDERS.  UNTIL SUCH APPROVAL
OR WRITTEN OPINION IS OBTAINED, NO PURCHASER OF THE NOTES PURSUANT TO THE
SECURITIES PURCHASE AGREEMENT (THE “PURCHASERS”) SHALL BE ISSUED IN THE
AGGREGATE, UPON CONVERSION OR EXERCISE, AS APPLICABLE, OF NOTES OR WARRANTS,
SHARES OF COMMON STOCK IN AN AMOUNT GREATER THAN THE PRODUCT OF THE EXCHANGE CAP
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE PRINCIPAL AMOUNT OF
NOTES ISSUED TO SUCH PURCHASER PURSUANT TO THE SECURITIES PURCHASE AGREEMENT ON
THE CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE AGGREGATE PRINCIPAL AMOUNT
OF ALL NOTES ISSUED TO THE PURCHASERS PURSUANT TO THE SECURITIES PURCHASE
AGREEMENT ON THE CLOSING DATE (WITH RESPECT TO EACH PURCHASER, THE “EXCHANGE CAP
ALLOCATION”).  IN THE EVENT THAT ANY PURCHASER SHALL SELL OR OTHERWISE TRANSFER
ANY OF SUCH PURCHASER’S NOTES, THE TRANSFEREE SHALL BE ALLOCATED A PRO RATA
PORTION OF SUCH PURCHASER’S EXCHANGE CAP ALLOCATION, AND THE RESTRICTIONS OF THE
PRIOR SENTENCE SHALL APPLY TO SUCH TRANSFEREE WITH RESPECT TO THE PORTION OF THE
EXCHANGE CAP ALLOCATION ALLOCATED TO SUCH TRANSFEREE.  IN THE EVENT THAT ANY
HOLDER OF NOTES SHALL CONVERT ALL OF SUCH HOLDER’S NOTES INTO A NUMBER OF SHARES
OF COMMON STOCK WHICH, IN THE AGGREGATE, IS LESS THAN SUCH HOLDER’S EXCHANGE CAP
ALLOCATION, THEN THE DIFFERENCE BETWEEN SUCH HOLDER’S EXCHANGE CAP ALLOCATION
AND THE NUMBER OF SHARES OF COMMON STOCK ACTUALLY ISSUED TO SUCH HOLDER SHALL BE
ALLOCATED TO THE RESPECTIVE EXCHANGE CAP ALLOCATIONS OF THE REMAINING HOLDERS OF
NOTES ON A PRO RATA BASIS IN PROPORTION TO THE AGGREGATE PRINCIPAL AMOUNT OF THE
NOTES THEN HELD BY EACH SUCH HOLDER.

8


--------------------------------------------------------------------------------





(4)   RIGHTS UPON EVENT OF DEFAULT.


(A)   EVENT OF DEFAULT.  EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT
OF DEFAULT”:


(I)            THE FAILURE OF THE APPLICABLE REGISTRATION STATEMENT REQUIRED TO
BE FILED PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT TO BE DECLARED EFFECTIVE
BY THE SEC ON OR PRIOR TO THE DATE THAT IS SIXTY (60) DAYS AFTER THE APPLICABLE
EFFECTIVENESS DEADLINE (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT), OR,
WHILE THE APPLICABLE REGISTRATION STATEMENT IS REQUIRED TO BE MAINTAINED
EFFECTIVE PURSUANT TO THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT, THE
EFFECTIVENESS OF THE APPLICABLE REGISTRATION STATEMENT LAPSES FOR ANY REASON
(INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF A STOP ORDER) OR IS UNAVAILABLE
TO ANY HOLDER OF THE NOTES FOR SALE OF ALL OF SUCH HOLDER’S REGISTRABLE
SECURITIES (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) IN ACCORDANCE WITH
THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT, AND SUCH LAPSE OR UNAVAILABILITY
CONTINUES FOR A PERIOD OF TEN (10) CONSECUTIVE DAYS OR FOR MORE THAN AN
AGGREGATE OF THIRTY (30) DAYS IN ANY 365-DAY PERIOD (OTHER THAN DAYS DURING AN
ALLOWABLE GRACE PERIOD (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT));


(II)           THE SUSPENSION FROM TRADING OR FAILURE OF THE COMMON STOCK TO BE
LISTED ON AN ELIGIBLE MARKET FOR A PERIOD OF FIVE (5) CONSECUTIVE TRADING DAYS
OR FOR MORE THAN AN AGGREGATE OF TEN (10) TRADING DAYS IN ANY 365-DAY PERIOD;


(III)          THE COMPANY’S (A) FAILURE TO CURE A CONVERSION FAILURE BY
DELIVERY OF THE REQUIRED NUMBER OF SHARES OF COMMON STOCK WITHIN TEN (10)
BUSINESS DAYS AFTER THE APPLICABLE CONVERSION DATE OR (B) NOTICE, WRITTEN OR
ORAL, TO ANY HOLDER OF THE NOTES, INCLUDING BY WAY OF PUBLIC ANNOUNCEMENT OR
THROUGH ANY OF ITS AGENTS, AT ANY TIME, OF ITS INTENTION NOT TO COMPLY WITH A
REQUEST FOR CONVERSION OF ANY NOTES INTO SHARES OF COMMON STOCK THAT IS TENDERED
IN ACCORDANCE WITH THE PROVISIONS OF THE NOTES;


(IV)          AT ANY TIME FOLLOWING THE TENTH (10TH) CONSECUTIVE BUSINESS DAY
THAT THE HOLDER’S AUTHORIZED SHARE ALLOCATION IS LESS THAN THE NUMBER OF SHARES
OF COMMON STOCK THAT THE HOLDER WOULD BE ENTITLED TO RECEIVE UPON A CONVERSION
OF THE FULL CONVERSION AMOUNT OF THIS NOTE (WITHOUT REGARD TO ANY LIMITATIONS ON
CONVERSION SET FORTH IN SECTION 3(D) OR OTHERWISE);


(V)           THE COMPANY’S FAILURE TO PAY TO THE HOLDER ANY AMOUNT OF PRINCIPAL
(INCLUDING, WITHOUT LIMITATION, ANY REDEMPTION PAYMENTS), INTEREST, LATE CHARGES
OR OTHER AMOUNTS WHEN AND AS DUE UNDER THIS NOTE OR ANY OTHER TRANSACTION
DOCUMENT (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OR ANY OTHER
AGREEMENT, DOCUMENT, CERTIFICATE OR OTHER INSTRUMENT DELIVERED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY TO WHICH THE HOLDER IS A
PARTY, EXCEPT, IN THE CASE OF A FAILURE TO PAY INTEREST AND LATE CHARGES WHEN
AND AS DUE, IN WHICH CASE ONLY IF SUCH FAILURE CONTINUES FOR A PERIOD OF AT
LEAST FIVE (5) BUSINESS DAYS;


(VI)          ANY DEFAULT UNDER, REDEMPTION OF OR ACCELERATION PRIOR TO MATURITY
OF ANY INDEBTEDNESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (AS DEFINED IN
SECTION 3(A) OF THE SECURITIES PURCHASE AGREEMENT) OTHER THAN WITH RESPECT TO
ANY OTHER NOTES;

9


--------------------------------------------------------------------------------



(VII)         THE COMPANY OR ANY OF ITS SUBSIDIARIES, PURSUANT TO OR WITHIN THE
MEANING OF TITLE 11, U.S. CODE, OR ANY SIMILAR FEDERAL, FOREIGN OR STATE LAW FOR
THE RELIEF OF DEBTORS (COLLECTIVELY, “BANKRUPTCY LAW”), (A) COMMENCES A
VOLUNTARY CASE, (B) CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF AGAINST IT IN
AN INVOLUNTARY CASE, (C) CONSENTS TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
ASSIGNEE, LIQUIDATOR OR SIMILAR OFFICIAL (A “CUSTODIAN”), (D) MAKES A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS OR (E) ADMITS IN WRITING THAT IT IS
GENERALLY UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE;


(VIII)        A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT (A) IS FOR RELIEF AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN AN INVOLUNTARY CASE, (B) APPOINTS A CUSTODIAN OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR (C) ORDERS THE LIQUIDATION OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES;


(IX)           A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY
AGGREGATING IN EXCESS OF $500,000 ARE RENDERED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES AND WHICH JUDGMENTS ARE NOT, WITHIN SIXTY (60) DAYS AFTER THE ENTRY
THEREOF, BONDED, DISCHARGED OR STAYED PENDING APPEAL, OR ARE NOT DISCHARGED
WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF SUCH STAY; PROVIDED, HOWEVER,
THAT ANY JUDGMENT WHICH IS COVERED BY INSURANCE OR AN INDEMNITY FROM A CREDIT
WORTHY PARTY SHALL NOT BE INCLUDED IN CALCULATING THE $500,000 AMOUNT SET FORTH
ABOVE SO LONG AS THE COMPANY PROVIDES THE HOLDER A WRITTEN STATEMENT FROM SUCH
INSURER OR INDEMNITY PROVIDER (WHICH WRITTEN STATEMENT SHALL BE REASONABLY
SATISFACTORY TO THE HOLDER) TO THE EFFECT THAT SUCH JUDGMENT IS COVERED BY
INSURANCE OR AN INDEMNITY AND THE COMPANY WILL RECEIVE THE PROCEEDS OF SUCH
INSURANCE OR INDEMNITY WITHIN THIRTY (30) DAYS OF THE ISSUANCE OF SUCH JUDGMENT;


(X)            THE COMPANY BREACHES ANY REPRESENTATION, WARRANTY, COVENANT OR
OTHER TERM OR CONDITION OF ANY TRANSACTION DOCUMENT, EXCEPT, IN THE CASE OF A
BREACH OF A COVENANT WHICH IS CURABLE, ONLY IF SUCH BREACH CONTINUES FOR A
PERIOD OF AT LEAST TEN (10) CONSECUTIVE BUSINESS DAYS;


(XI)           ANY BREACH OR FAILURE IN ANY RESPECT TO COMPLY WITH EITHER OF
SECTION 8 OR SECTION 14 OF THIS NOTE OR SECTION 4(P)(II) OF THE SECURITIES
PURCHASE AGREEMENT; OR


(XII)          ANY EVENT OF DEFAULT (AS DEFINED IN THE OTHER NOTES) OCCURS WITH
RESPECT TO ANY OTHER NOTES.


(B)   REDEMPTION RIGHT.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT
TO THIS NOTE OR ANY OTHER NOTE, THE COMPANY SHALL WITHIN (1) BUSINESS DAY
DELIVER WRITTEN NOTICE THEREOF VIA FACSIMILE AND OVERNIGHT COURIER (AN “EVENT OF
DEFAULT NOTICE”) TO THE HOLDER.  AT ANY TIME AFTER THE EARLIER OF THE HOLDER’S
RECEIPT OF AN EVENT OF DEFAULT NOTICE AND THE HOLDER BECOMING AWARE OF AN EVENT
OF DEFAULT, THE HOLDER MAY REQUIRE THE COMPANY TO REDEEM ALL OR ANY PORTION OF
THIS NOTE BY DELIVERING WRITTEN NOTICE THEREOF (THE “EVENT OF DEFAULT REDEMPTION
NOTICE”) TO THE COMPANY, WHICH EVENT OF DEFAULT REDEMPTION NOTICE SHALL INDICATE
THE PORTION OF THIS NOTE THE HOLDER IS ELECTING TO REDEEM.  EACH PORTION OF THIS
NOTE SUBJECT TO REDEMPTION BY THE COMPANY PURSUANT TO THIS SECTION 4(B) SHALL BE
REDEEMED BY THE COMPANY AT A PRICE EQUAL TO THE GREATER OF (I) THE PRODUCT OF
(X) THE CONVERSION AMOUNT TO BE

10


--------------------------------------------------------------------------------





REDEEMED AND (Y) THE REDEMPTION PREMIUM AND (II) THE PRODUCT OF (A) THE
CONVERSION RATE WITH RESPECT TO SUCH CONVERSION AMOUNT IN EFFECT AT SUCH TIME AS
THE HOLDER DELIVERS AN EVENT OF DEFAULT REDEMPTION NOTICE AND (B) THE GREATER OF
(1) THE CLOSING SALE PRICE OF THE COMMON STOCK ON THE DATE IMMEDIATELY PRECEDING
SUCH EVENT OF DEFAULT, (2) THE CLOSING SALE PRICE OF THE COMMON STOCK ON THE
DATE IMMEDIATELY AFTER SUCH EVENT OF DEFAULT AND (3) THE CLOSING SALE PRICE OF
THE COMMON STOCK ON THE DATE THE HOLDER DELIVERS THE EVENT OF DEFAULT REDEMPTION
NOTICE (THE “EVENT OF DEFAULT REDEMPTION PRICE”).  REDEMPTIONS REQUIRED BY THIS
SECTION 4(B) SHALL BE MADE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.  TO
THE EXTENT REDEMPTIONS REQUIRED BY THIS SECTION 4(B) ARE DEEMED OR DETERMINED BY
A COURT OF COMPETENT JURISDICTION TO BE PREPAYMENTS OF THE NOTE BY THE COMPANY,
SUCH REDEMPTIONS SHALL BE DEEMED TO BE VOLUNTARY PREPAYMENTS.  THE PARTIES
HERETO AGREE THAT IN THE EVENT OF THE COMPANY’S REDEMPTION OF ANY PORTION OF THE
NOTE UNDER THIS SECTION 4(B), THE HOLDER’S DAMAGES WOULD BE UNCERTAIN AND
DIFFICULT TO ESTIMATE BECAUSE OF THE PARTIES’ INABILITY TO PREDICT FUTURE
INTEREST RATES AND THE UNCERTAINTY OF THE AVAILABILITY OF A SUITABLE SUBSTITUTE
INVESTMENT OPPORTUNITY FOR THE HOLDER.  ACCORDINGLY, ANY REDEMPTION PREMIUM DUE
UNDER THIS SECTION 4(B) IS INTENDED BY THE PARTIES TO BE, AND SHALL BE DEEMED, A
REASONABLE ESTIMATE OF THE HOLDER’S ACTUAL LOSS OF ITS INVESTMENT OPPORTUNITY
AND NOT AS A PENALTY.


(5)   RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.


(A)   ASSUMPTION.  THE COMPANY SHALL NOT ENTER INTO OR BE PARTY TO A FUNDAMENTAL
TRANSACTION UNLESS (I)  THE SUCCESSOR ENTITY ASSUMES IN WRITING ALL OF THE
OBLIGATIONS OF THE COMPANY UNDER THIS NOTE AND THE OTHER TRANSACTION DOCUMENTS
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5(A) PURSUANT TO WRITTEN
AGREEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED HOLDERS AND
APPROVED BY THE REQUIRED HOLDERS PRIOR TO SUCH FUNDAMENTAL TRANSACTION,
INCLUDING AGREEMENTS TO DELIVER TO EACH HOLDER OF NOTES IN EXCHANGE FOR SUCH
NOTES A SECURITY OF THE SUCCESSOR ENTITY EVIDENCED BY A WRITTEN INSTRUMENT
SUBSTANTIALLY SIMILAR IN FORM AND SUBSTANCE TO THE NOTES, INCLUDING, WITHOUT
LIMITATION, HAVING A PRINCIPAL AMOUNT AND INTEREST RATE EQUAL TO THE PRINCIPAL
AMOUNTS THEN OUTSTANDING AND THE INTEREST RATES OF THE NOTES HELD BY SUCH
HOLDER, HAVING SIMILAR CONVERSION RIGHTS AS THE NOTES AND HAVING SIMILAR RANKING
TO THE NOTES, AND SATISFACTORY TO THE REQUIRED HOLDERS AND (II) THE SUCCESSOR
ENTITY (INCLUDING ITS PARENT ENTITY) IS A PUBLICLY TRADED CORPORATION WHOSE
COMMON STOCK IS QUOTED ON OR LISTED FOR TRADING ON AN ELIGIBLE MARKET.  UPON THE
OCCURRENCE OF ANY FUNDAMENTAL TRANSACTION, THE SUCCESSOR ENTITY SHALL SUCCEED
TO, AND BE SUBSTITUTED FOR (SO THAT FROM AND AFTER THE DATE OF SUCH FUNDAMENTAL
TRANSACTION, THE PROVISIONS OF THIS NOTE REFERRING TO THE “COMPANY” SHALL REFER
INSTEAD TO THE SUCCESSOR ENTITY), AND MAY EXERCISE EVERY RIGHT AND POWER OF THE
COMPANY AND SHALL ASSUME ALL OF THE OBLIGATIONS OF THE COMPANY UNDER THIS NOTE
WITH THE SAME EFFECT AS IF SUCH SUCCESSOR ENTITY HAD BEEN NAMED AS THE COMPANY
HEREIN.  UPON CONSUMMATION OF THE FUNDAMENTAL TRANSACTION, THE SUCCESSOR ENTITY
SHALL DELIVER TO THE HOLDER CONFIRMATION THAT THERE SHALL BE ISSUED UPON
CONVERSION OR REDEMPTION OF THIS NOTE AT ANY TIME AFTER THE CONSUMMATION OF THE
FUNDAMENTAL TRANSACTION, IN LIEU OF THE SHARES OF THE COMPANY’S COMMON STOCK (OR
OTHER SECURITIES, CASH, ASSETS OR OTHER PROPERTY) ISSUABLE UPON THE CONVERSION
OR REDEMPTION OF THE NOTES PRIOR TO SUCH FUNDAMENTAL TRANSACTION, SUCH SHARES OF
THE PUBLICLY TRADED COMMON STOCK (OR THEIR EQUIVALENT) OF THE SUCCESSOR ENTITY
(INCLUDING ITS PARENT ENTITY), AS ADJUSTED IN ACCORDANCE WITH THE PROVISIONS OF
THIS NOTE.  THE PROVISIONS OF THIS SECTION SHALL

11


--------------------------------------------------------------------------------





APPLY SIMILARLY AND EQUALLY TO SUCCESSIVE FUNDAMENTAL TRANSACTIONS AND SHALL BE
APPLIED WITHOUT REGARD TO ANY LIMITATIONS ON THE CONVERSION OR REDEMPTION OF
THIS NOTE.


(B)   REDEMPTION RIGHT.  NO SOONER THAN FIFTEEN (15) DAYS NOR LATER THAN TEN
(10) DAYS PRIOR TO THE CONSUMMATION OF A CHANGE OF CONTROL, BUT NOT PRIOR TO THE
PUBLIC ANNOUNCEMENT OF SUCH CHANGE OF CONTROL, THE COMPANY SHALL DELIVER WRITTEN
NOTICE THEREOF VIA FACSIMILE AND OVERNIGHT COURIER TO THE HOLDER (A “CHANGE OF
CONTROL NOTICE”).  AT ANY TIME DURING THE PERIOD BEGINNING AFTER THE HOLDER’S
RECEIPT OF A CHANGE OF CONTROL NOTICE AND ENDING TWENTY (20) TRADING DAYS AFTER
THE CONSUMMATION OF SUCH CHANGE OF CONTROL, THE HOLDER MAY REQUIRE THE COMPANY
TO REDEEM ALL OR ANY PORTION OF THIS NOTE BY DELIVERING WRITTEN NOTICE THEREOF
(“CHANGE OF CONTROL REDEMPTION NOTICE”) TO THE COMPANY, WHICH CHANGE OF CONTROL
REDEMPTION NOTICE SHALL INDICATE THE CONVERSION AMOUNT THE HOLDER IS ELECTING TO
REDEEM.  THE PORTION OF THIS NOTE SUBJECT TO REDEMPTION PURSUANT TO THIS SECTION
5 SHALL BE REDEEMED BY THE COMPANY IN CASH AT A PRICE EQUAL TO THE GREATER OF
(I) THE PRODUCT OF (X) THE CONVERSION AMOUNT BEING REDEEMED AND (Y) THE QUOTIENT
DETERMINED BY DIVIDING (A) THE GREATER OF THE CLOSING SALE PRICE OF THE COMMON
STOCK IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE CHANGE OF CONTROL, THE
CLOSING SALE PRICE IMMEDIATELY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
PROPOSED CHANGE OF CONTROL AND THE CLOSING SALE PRICE OF THE COMMON STOCK
IMMEDIATELY PRIOR TO THE PUBLIC ANNOUNCEMENT OF SUCH PROPOSED CHANGE OF CONTROL
BY (B) THE CONVERSION PRICE AND (II) 120% OF THE CONVERSION AMOUNT BEING
REDEEMED (THE “CHANGE OF CONTROL REDEMPTION PRICE”).  REDEMPTIONS REQUIRED BY
THIS SECTION 5 SHALL BE MADE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12 AND
SHALL HAVE PRIORITY TO PAYMENTS TO STOCKHOLDERS IN CONNECTION WITH A CHANGE OF
CONTROL.  TO THE EXTENT REDEMPTIONS REQUIRED BY THIS SECTION 5(B) ARE DEEMED OR
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE PREPAYMENTS OF THE NOTE BY
THE COMPANY, SUCH REDEMPTIONS SHALL BE DEEMED TO BE VOLUNTARY PREPAYMENTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 5, BUT SUBJECT TO
SECTION 3(D), UNTIL THE CHANGE OF CONTROL REDEMPTION PRICE IS PAID IN FULL, THE
CONVERSION AMOUNT SUBMITTED FOR REDEMPTION UNDER THIS SECTION 5(C) MAY BE
CONVERTED, IN WHOLE OR IN PART, BY THE HOLDER INTO COMMON STOCK PURSUANT TO
SECTION 3.  THE PARTIES HERETO AGREE THAT IN THE EVENT OF THE COMPANY’S
REDEMPTION OF ANY PORTION OF THE NOTE UNDER THIS SECTION 5(B), THE HOLDER’S
DAMAGES WOULD BE UNCERTAIN AND DIFFICULT TO ESTIMATE BECAUSE OF THE PARTIES’
INABILITY TO PREDICT FUTURE INTEREST RATES AND THE UNCERTAINTY OF THE
AVAILABILITY OF A SUITABLE SUBSTITUTE INVESTMENT OPPORTUNITY FOR THE HOLDER. 
ACCORDINGLY, ANY REDEMPTION PREMIUM DUE UNDER THIS SECTION 5(B) IS INTENDED BY
THE PARTIES TO BE, AND SHALL BE DEEMED, A REASONABLE ESTIMATE OF THE HOLDER’S
ACTUAL LOSS OF ITS INVESTMENT OPPORTUNITY AND NOT AS A PENALTY.


(6)   RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.


(A)   PURCHASE RIGHTS.  IF AT ANY TIME THE COMPANY GRANTS, ISSUES OR SELLS ANY
OPTIONS, CONVERTIBLE SECURITIES OR RIGHTS TO PURCHASE STOCK, WARRANTS,
SECURITIES OR OTHER PROPERTY PRO RATA TO THE RECORD HOLDERS OF ANY CLASS OF
COMMON STOCK (THE “PURCHASE RIGHTS”), THEN THE HOLDER WILL BE ENTITLED TO
ACQUIRE, UPON THE TERMS APPLICABLE TO SUCH PURCHASE RIGHTS, THE AGGREGATE
PURCHASE RIGHTS WHICH THE HOLDER COULD HAVE ACQUIRED IF THE HOLDER HAD HELD THE
NUMBER OF SHARES OF COMMON STOCK ACQUIRABLE UPON COMPLETE CONVERSION OF THIS
NOTE (WITHOUT TAKING INTO ACCOUNT ANY LIMITATIONS OR RESTRICTIONS ON THE
CONVERTIBILITY OF THIS NOTE) IMMEDIATELY BEFORE THE DATE ON WHICH A RECORD IS
TAKEN FOR THE GRANT, ISSUANCE OR SALE OF SUCH PURCHASE RIGHTS,

12


--------------------------------------------------------------------------------





OR, IF NO SUCH RECORD IS TAKEN, THE DATE AS OF WHICH THE RECORD HOLDERS OF
COMMON STOCK ARE TO BE DETERMINED FOR THE GRANT, ISSUE OR SALE OF SUCH PURCHASE
RIGHTS.


(B)   OTHER CORPORATE EVENTS.  IN ADDITION TO AND NOT IN SUBSTITUTION FOR ANY
OTHER RIGHTS HEREUNDER, PRIOR TO THE CONSUMMATION OF ANY FUNDAMENTAL TRANSACTION
PURSUANT TO WHICH HOLDERS OF SHARES OF COMMON STOCK ARE ENTITLED TO RECEIVE
SECURITIES OR OTHER ASSETS WITH RESPECT TO OR IN EXCHANGE FOR SHARES OF COMMON
STOCK (A “CORPORATE EVENT”), THE COMPANY SHALL MAKE APPROPRIATE PROVISION TO
INSURE THAT THE HOLDER WILL THEREAFTER HAVE THE RIGHT TO RECEIVE UPON A
CONVERSION OF THIS NOTE, (I) IN ADDITION TO THE SHARES OF COMMON STOCK
RECEIVABLE UPON SUCH CONVERSION, SUCH SECURITIES OR OTHER ASSETS TO WHICH THE
HOLDER WOULD HAVE BEEN ENTITLED WITH RESPECT TO SUCH SHARES OF COMMON STOCK HAD
SUCH SHARES OF COMMON STOCK BEEN HELD BY THE HOLDER UPON THE CONSUMMATION OF
SUCH CORPORATE EVENT (WITHOUT TAKING INTO ACCOUNT ANY LIMITATIONS OR
RESTRICTIONS ON THE CONVERTIBILITY OF THIS NOTE) OR (II) IN LIEU OF THE SHARES
OF COMMON STOCK OTHERWISE RECEIVABLE UPON SUCH CONVERSION, SUCH SECURITIES OR
OTHER ASSETS RECEIVED BY THE HOLDERS OF SHARES OF COMMON STOCK IN CONNECTION
WITH THE CONSUMMATION OF SUCH CORPORATE EVENT IN SUCH AMOUNTS AS THE HOLDER
WOULD HAVE BEEN ENTITLED TO RECEIVE HAD THIS NOTE INITIALLY BEEN ISSUED WITH
CONVERSION RIGHTS FOR THE FORM OF SUCH CONSIDERATION (AS OPPOSED TO SHARES OF
COMMON STOCK) AT A CONVERSION RATE FOR SUCH CONSIDERATION COMMENSURATE WITH THE
CONVERSION RATE.  PROVISION MADE PURSUANT TO THE PRECEDING SENTENCE SHALL BE IN
A FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED HOLDERS.  THE PROVISIONS OF
THIS SECTION SHALL APPLY SIMILARLY AND EQUALLY TO SUCCESSIVE CORPORATE EVENTS
AND SHALL BE APPLIED WITHOUT REGARD TO ANY LIMITATIONS ON THE CONVERSION OR
REDEMPTION OF THIS NOTE.


(7)   RIGHTS UPON ISSUANCE OF OTHER SECURITIES.


(A)   ADJUSTMENT OF CONVERSION PRICE UPON ISSUANCE OF COMMON STOCK.  IF AND
WHENEVER ON OR AFTER THE SUBSCRIPTION DATE THROUGH THE FIRST (1ST) ANNIVERSARY
OF THE ISSUANCE DATE, THE COMPANY ISSUES OR SELLS, OR IN ACCORDANCE WITH THIS
SECTION 7(A) IS DEEMED TO HAVE ISSUED OR SOLD, ANY SHARES OF COMMON STOCK
(INCLUDING THE ISSUANCE OR SALE OF SHARES OF COMMON STOCK OWNED OR HELD BY OR
FOR THE ACCOUNT OF THE COMPANY, BUT EXCLUDING SHARES OF COMMON STOCK DEEMED TO
HAVE BEEN ISSUED OR SOLD BY THE COMPANY IN CONNECTION WITH ANY EXCLUDED
SECURITY) FOR A CONSIDERATION PER SHARE (THE “NEW ISSUANCE PRICE”) LESS THAN A
PRICE (THE “APPLICABLE PRICE”) EQUAL TO THE CONVERSION PRICE IN EFFECT
IMMEDIATELY PRIOR TO SUCH ISSUE OR SALE (THE FOREGOING A “DILUTIVE ISSUANCE”),
THEN IMMEDIATELY AFTER SUCH DILUTIVE ISSUANCE, THE CONVERSION PRICE THEN IN
EFFECT SHALL BE REDUCED TO AN AMOUNT EQUAL TO THE NEW ISSUANCE PRICE.  IF AND
WHENEVER ON OR AFTER THE FIRST (1ST) ANNIVERSARY OF THE ISSUANCE DATE, THE
COMPANY ISSUES OR SELLS, OR IN ACCORDANCE WITH THIS SECTION 7(A) IS DEEMED TO
HAVE ISSUED OR SOLD, ANY SHARES OF COMMON STOCK (INCLUDING THE ISSUANCE OR SALE
OF SHARES OF COMMON STOCK OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY,
BUT EXCLUDING SHARES OF COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD BY THE
COMPANY IN CONNECTION WITH ANY EXCLUDED SECURITY) IN A DILUTIVE ISSUANCE, THEN
IMMEDIATELY AFTER SUCH DILUTIVE ISSUANCE, THE CONVERSION PRICE THEN IN EFFECT
SHALL BE REDUCED TO AN AMOUNT EQUAL THE PRODUCT OF (A) THE CONVERSION PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH DILUTIVE ISSUANCE AND (B) THE QUOTIENT
DETERMINED BY DIVIDING (1) THE SUM OF (I) THE PRODUCT DERIVED BY MULTIPLYING THE
CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH DILUTIVE ISSUANCE AND THE
NUMBER OF SHARES OF COMMON STOCK DEEMED OUTSTANDING IMMEDIATELY PRIOR TO SUCH
DILUTIVE ISSUANCE PLUS (II) THE CONSIDERATION, IF ANY, RECEIVED BY THE COMPANY
UPON SUCH DILUTIVE ISSUANCE, BY (2) THE PRODUCT DERIVED BY MULTIPLYING (I) THE
APPLICABLE PRICE IN EFFECT

13


--------------------------------------------------------------------------------





IMMEDIATELY PRIOR TO SUCH DILUTIVE ISSUANCE BY (II) THE NUMBER OF SHARES OF
COMMON STOCK DEEMED OUTSTANDING IMMEDIATELY AFTER SUCH DILUTIVE ISSUANCE.  FOR
PURPOSES OF DETERMINING THE ADJUSTED CONVERSION PRICE UNDER THIS SECTION 7(A),
THE FOLLOWING SHALL BE APPLICABLE:


(I)            ISSUANCE OF OPTIONS.  IF THE COMPANY IN ANY MANNER GRANTS OR
SELLS ANY OPTIONS AND THE LOWEST PRICE PER SHARE FOR WHICH ONE SHARE OF COMMON
STOCK IS ISSUABLE UPON THE EXERCISE OF ANY SUCH OPTION OR UPON CONVERSION OR
EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES ISSUABLE UPON EXERCISE OF
SUCH OPTION IS LESS THAN THE APPLICABLE PRICE, THEN SUCH SHARE OF COMMON STOCK
SHALL BE DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE
COMPANY AT THE TIME OF THE GRANTING OR SALE OF SUCH OPTION FOR SUCH PRICE PER
SHARE.  FOR PURPOSES OF THIS SECTION 7(A)(I), THE “LOWEST PRICE PER SHARE FOR
WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON THE EXERCISE OF ANY SUCH OPTION
OR UPON CONVERSION OR EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES
ISSUABLE UPON EXERCISE OF SUCH OPTION” SHALL BE EQUAL TO THE SUM OF THE LOWEST
AMOUNTS OF CONSIDERATION (IF ANY) RECEIVED OR RECEIVABLE BY THE COMPANY WITH
RESPECT TO ANY ONE SHARE OF COMMON STOCK UPON GRANTING OR SALE OF THE OPTION,
UPON EXERCISE OF THE OPTION AND UPON CONVERSION OR EXCHANGE OR EXERCISE OF ANY
CONVERTIBLE SECURITY ISSUABLE UPON EXERCISE OF SUCH OPTION.  NO FURTHER
ADJUSTMENT OF THE CONVERSION PRICE SHALL BE MADE UPON THE ACTUAL ISSUANCE OF
SUCH SHARE OF COMMON STOCK OR OF SUCH CONVERTIBLE SECURITIES UPON THE EXERCISE
OF SUCH OPTIONS OR UPON THE ACTUAL ISSUANCE OF SUCH COMMON STOCK UPON CONVERSION
OR EXCHANGE OR EXERCISE OF SUCH CONVERTIBLE SECURITIES.


(II)           ISSUANCE OF CONVERTIBLE SECURITIES.  IF THE COMPANY IN ANY MANNER
ISSUES OR SELLS ANY CONVERTIBLE SECURITIES AND THE LOWEST PRICE PER SHARE FOR
WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON SUCH CONVERSION OR EXCHANGE OR
EXERCISE THEREOF IS LESS THAN THE APPLICABLE PRICE, THEN SUCH SHARE OF COMMON
STOCK SHALL BE DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE
COMPANY AT THE TIME OF THE ISSUANCE OR SALE OF SUCH CONVERTIBLE SECURITIES FOR
SUCH PRICE PER SHARE.  FOR THE PURPOSES OF THIS SECTION 7(A)(II), THE “LOWEST
PRICE PER SHARE FOR WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON SUCH
CONVERSION OR EXCHANGE OR EXERCISE” SHALL BE EQUAL TO THE SUM OF THE LOWEST
AMOUNTS OF CONSIDERATION (IF ANY) RECEIVED OR RECEIVABLE BY THE COMPANY WITH
RESPECT TO ANY ONE SHARE OF COMMON STOCK UPON THE ISSUANCE OR SALE OF THE
CONVERTIBLE SECURITY AND UPON THE CONVERSION OR EXCHANGE OR EXERCISE OF SUCH
CONVERTIBLE SECURITY.  NO FURTHER ADJUSTMENT OF THE CONVERSION PRICE SHALL BE
MADE UPON THE ACTUAL ISSUANCE OF SUCH SHARE OF COMMON STOCK UPON CONVERSION OR
EXCHANGE OR EXERCISE OF SUCH CONVERTIBLE SECURITIES, AND IF ANY SUCH ISSUE OR
SALE OF SUCH CONVERTIBLE SECURITIES IS MADE UPON EXERCISE OF ANY OPTIONS FOR
WHICH ADJUSTMENT OF THE CONVERSION PRICE HAD BEEN OR ARE TO BE MADE PURSUANT TO
OTHER PROVISIONS OF THIS SECTION 7(A), NO FURTHER ADJUSTMENT OF THE CONVERSION
PRICE SHALL BE MADE BY REASON OF SUCH ISSUE OR SALE.


(III)          CHANGE IN OPTION PRICE OR RATE OF CONVERSION.  IF THE PURCHASE
PRICE PROVIDED FOR IN ANY OPTIONS, THE ADDITIONAL CONSIDERATION, IF ANY, PAYABLE
UPON THE ISSUE, CONVERSION, EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES,
OR THE RATE AT WHICH ANY CONVERTIBLE SECURITIES ARE CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK CHANGES AT ANY TIME, THE CONVERSION
PRICE IN EFFECT AT THE TIME OF SUCH CHANGE SHALL BE ADJUSTED TO THE CONVERSION
PRICE WHICH WOULD HAVE BEEN IN EFFECT AT SUCH TIME HAD SUCH OPTIONS OR
CONVERTIBLE SECURITIES PROVIDED FOR SUCH CHANGED PURCHASE PRICE, ADDITIONAL
CONSIDERATION OR CHANGED CONVERSION RATE, AS THE CASE MAY BE, AT THE TIME
INITIALLY GRANTED, ISSUED OR SOLD.  FOR PURPOSES OF THIS SECTION 7(A)(III), IF
THE TERMS OF ANY OPTION OR CONVERTIBLE SECURITY THAT WAS

14


--------------------------------------------------------------------------------





OUTSTANDING AS OF THE SUBSCRIPTION DATE ARE CHANGED IN THE MANNER DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE, THEN SUCH OPTION OR CONVERTIBLE SECURITY AND
THE COMMON STOCK DEEMED ISSUABLE UPON EXERCISE, CONVERSION OR EXCHANGE THEREOF
SHALL BE DEEMED TO HAVE BEEN ISSUED AS OF THE DATE OF SUCH CHANGE.  NO
ADJUSTMENT SHALL BE MADE IF SUCH ADJUSTMENT WOULD RESULT IN AN INCREASE OF THE
CONVERSION PRICE THEN IN EFFECT.


(IV)          CALCULATION OF CONSIDERATION RECEIVED.  IN CASE ANY OPTION IS
ISSUED IN CONNECTION WITH THE ISSUE OR SALE OF OTHER SECURITIES OF THE COMPANY,
TOGETHER COMPRISING ONE INTEGRATED TRANSACTION IN WHICH NO SPECIFIC
CONSIDERATION IS ALLOCATED TO SUCH OPTIONS BY THE PARTIES THERETO, THE OPTIONS
WILL BE DEEMED TO HAVE BEEN ISSUED FOR A CONSIDERATION OF $.01.  IF ANY COMMON
STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD OR DEEMED TO HAVE
BEEN ISSUED OR SOLD FOR CASH, THE CONSIDERATION RECEIVED THEREFOR WILL BE DEEMED
TO BE THE NET AMOUNT RECEIVED BY THE COMPANY THEREFOR.  IF ANY COMMON STOCK,
OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD FOR A CONSIDERATION OTHER
THAN CASH, THE AMOUNT OF THE CONSIDERATION OTHER THAN CASH RECEIVED BY THE
COMPANY WILL BE THE FAIR VALUE OF SUCH CONSIDERATION, EXCEPT WHERE SUCH
CONSIDERATION CONSISTS OF SECURITIES, IN WHICH CASE THE AMOUNT OF CONSIDERATION
RECEIVED BY THE COMPANY WILL BE THE CLOSING SALE PRICE OF SUCH SECURITIES ON THE
DATE OF RECEIPT.  IF ANY COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE
ISSUED TO THE STOCKHOLDERS OF THE NON-SURVIVING ENTITY IN CONNECTION WITH ANY
MERGER IN WHICH THE COMPANY IS THE SURVIVING ENTITY, THE AMOUNT OF CONSIDERATION
THEREFOR WILL BE DEEMED TO BE THE FAIR VALUE OF SUCH PORTION OF THE NET ASSETS
AND BUSINESS OF THE NON-SURVIVING ENTITY AS IS ATTRIBUTABLE TO SUCH COMMON
STOCK, OPTIONS OR CONVERTIBLE SECURITIES, AS THE CASE MAY BE.  THE FAIR VALUE OF
ANY CONSIDERATION OTHER THAN CASH OR SECURITIES WILL BE DETERMINED JOINTLY BY
THE COMPANY AND THE REQUIRED HOLDERS.  IF SUCH PARTIES ARE UNABLE TO REACH
AGREEMENT WITHIN TEN (10) DAYS AFTER THE OCCURRENCE OF AN EVENT REQUIRING
VALUATION (THE “VALUATION EVENT”), THE FAIR VALUE OF SUCH CONSIDERATION WILL BE
DETERMINED, AT THE COMPANY’S EXPENSE, WITHIN FIVE (5) BUSINESS DAYS AFTER THE
TENTH (10TH) DAY FOLLOWING THE VALUATION EVENT BY AN INDEPENDENT, REPUTABLE
APPRAISER JOINTLY SELECTED BY THE COMPANY AND THE REQUIRED HOLDERS.  THE
DETERMINATION OF SUCH APPRAISER SHALL BE DEEMED BINDING UPON ALL PARTIES ABSENT
MANIFEST ERROR.


(V)           RECORD DATE.  IF THE COMPANY TAKES A RECORD OF THE HOLDERS OF
COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM (A) TO RECEIVE A DIVIDEND OR
OTHER DISTRIBUTION PAYABLE IN COMMON STOCK, OPTIONS OR IN CONVERTIBLE SECURITIES
OR (B) TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK, OPTIONS OR CONVERTIBLE
SECURITIES, THEN SUCH RECORD DATE WILL BE DEEMED TO BE THE DATE OF THE ISSUE OR
SALE OF THE COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD UPON THE DECLARATION
OF SUCH DIVIDEND OR THE MAKING OF SUCH OTHER DISTRIBUTION OR THE DATE OF THE
GRANTING OF SUCH RIGHT OF SUBSCRIPTION OR PURCHASE, AS THE CASE MAY BE.


(B)   ADJUSTMENT OF CONVERSION PRICE UPON SUBDIVISION OR COMBINATION OF COMMON
STOCK.  IF THE COMPANY AT ANY TIME ON OR AFTER THE SUBSCRIPTION DATE SUBDIVIDES
(BY ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION OR OTHERWISE) ONE OR MORE
CLASSES OF ITS OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER NUMBER OF
SHARES, THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH SUBDIVISION
WILL BE PROPORTIONATELY REDUCED.  IF THE COMPANY AT ANY TIME ON OR AFTER THE
SUBSCRIPTION DATE COMBINES (BY COMBINATION, REVERSE STOCK SPLIT OR OTHERWISE)
ONE OR MORE CLASSES OF ITS OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER
NUMBER OF SHARES, THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
COMBINATION WILL BE PROPORTIONATELY INCREASED.

15


--------------------------------------------------------------------------------





(C)   OTHER EVENTS.  IF ANY EVENT OCCURS OF THE TYPE CONTEMPLATED BY THE
PROVISIONS OF THIS SECTION 7 BUT NOT EXPRESSLY PROVIDED FOR BY SUCH PROVISIONS
(INCLUDING, WITHOUT LIMITATION, THE GRANTING OF STOCK APPRECIATION RIGHTS,
PHANTOM STOCK RIGHTS OR OTHER RIGHTS WITH EQUITY FEATURES), THEN THE COMPANY’S
BOARD OF DIRECTORS WILL MAKE AN APPROPRIATE ADJUSTMENT IN THE CONVERSION PRICE
SO AS TO PROTECT THE RIGHTS OF THE HOLDER UNDER THIS NOTE; PROVIDED THAT NO SUCH
ADJUSTMENT WILL INCREASE THE CONVERSION PRICE AS OTHERWISE DETERMINED PURSUANT
TO THIS SECTION 7.


(8)   INSTALLMENT AMOUNTS. AS OF THE THIRTY (30) MONTH ANNIVERSARY OF THE
ISSUANCE DATE (THE “INITIAL INSTALLMENT DATE”) AND ON EACH INSTALLMENT DATE
THEREAFTER, THE HOLDER SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO REQUIRE
THAT THE COMPANY AMORTIZE ON SUCH INSTALLMENT DATE A PORTION OF THIS NOTE  (AN
“INSTALLMENT PAYMENT”) UP TO THE AVAILABLE INSTALLMENT AMOUNT BY DELIVERING
WRITTEN NOTICE THEREOF (AN “INSTALLMENT NOTICE”) TO THE COMPANY AT LEAST FIVE
(5) TRADING DAYS PRIOR TO SUCH INSTALLMENT DATE; PROVIDED, HOWEVER, THAT THE
HOLDER SHALL NOT HAVE THE OPTION TO REQUIRE THE COMPANY TO MAKE ANY INSTALLMENT
PAYMENT ON THE INITIAL INSTALLMENT DATE IF THE CLOSING SALE PRICE OF THE COMMON
STOCK EQUALS OR EXCEEDS $4.00 FOR EACH OF THE TWENTY (20) CONSECUTIVE TRADING
DAYS IMMEDIATELY PRIOR TO SUCH INITIAL INSTALLMENT DATE.  THE INSTALLMENT NOTICE
SHALL INDICATE THE PRINCIPAL AMOUNT (PLUS THE SUM OF ANY ACCRUED AND UNPAID
INTEREST ON SUCH PRINCIPAL AMOUNT AND ANY ACCRUED AND UNPAID LATE CHARGES WITH
RESPECT TO SUCH PRINCIPAL AMOUNT AND INTEREST AS OF SUCH INSTALLMENT DATE) OF
THE AVAILABLE INSTALLMENT AMOUNT THE HOLDER IS ELECTING TO HAVE REDEEMED (THE
“INSTALLMENT AMOUNT”). THE PORTION OF THIS NOTE SUBJECT TO AMORTIZATION PURSUANT
TO THIS SECTION 8 SHALL BE PAID BY THE COMPANY IN CASH AT A PRICE EQUAL TO 100%
OF THE INSTALLMENT AMOUNT (THE “INSTALLMENT PRICE”).  PAYMENTS REQUIRED BY THIS
SECTION 8 SHALL BE MADE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 8, BUT SUBJECT TO
SECTION 3(D), UNTIL THE HOLDER RECEIVES THE INSTALLMENT PRICE, THE INSTALLMENT
AMOUNT MAY BE CONVERTED, IN WHOLE OR IN PART, BY THE HOLDER INTO COMMON STOCK
PURSUANT TO SECTION 3, AND ANY SUCH CONVERSION SHALL REDUCE THE INSTALLMENT
AMOUNT IN THE MANNER SET FORTH BY THE HOLDER IN THE APPLICABLE CONVERSION
NOTICE.

(9)           SECURITY.  This Note and the Other Notes shall be secured at such
time, to the extent and in the manner, set forth in Section 4(p) of the
Securities Purchase Agreement.


(10)         NONCIRCUMVENTION.  THE COMPANY HEREBY COVENANTS AND AGREES THAT THE
COMPANY WILL NOT, BY AMENDMENT OF ITS CERTIFICATE OF INCORPORATION, BYLAWS OR
THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER, SCHEME OF
ARRANGEMENT, DISSOLUTION, ISSUE OR SALE OF SECURITIES, OR ANY OTHER VOLUNTARY
ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS
OF THIS NOTE, AND WILL AT ALL TIMES IN GOOD FAITH CARRY OUT ALL OF THE
PROVISIONS OF THIS NOTE AND TAKE ALL ACTION AS MAY BE REQUIRED TO PROTECT THE
RIGHTS OF THE HOLDER OF THIS NOTE.


(11)         RESERVATION OF AUTHORIZED SHARES.


(A)   RESERVATION.  THE COMPANY SHALL INITIALLY RESERVE OUT OF ITS AUTHORIZED
AND UNISSUED COMMON STOCK A NUMBER OF SHARES OF COMMON STOCK FOR EACH OF THE
NOTES EQUAL TO 150% OF THE CONVERSION RATE WITH RESPECT TO THE CONVERSION AMOUNT
OF EACH SUCH NOTE AS OF THE ISSUANCE DATE.  SO LONG AS ANY OF THE NOTES ARE
OUTSTANDING, THE COMPANY SHALL TAKE ALL

16


--------------------------------------------------------------------------------





ACTION NECESSARY TO RESERVE AND KEEP AVAILABLE OUT OF ITS AUTHORIZED AND
UNISSUED COMMON STOCK, SOLELY FOR THE PURPOSE OF EFFECTING THE CONVERSION OF THE
NOTES, 150% OF THE NUMBER OF SHARES OF COMMON STOCK AS SHALL FROM TIME TO TIME
BE NECESSARY TO EFFECT THE CONVERSION OF ALL OF THE NOTES THEN OUTSTANDING;
PROVIDED THAT AT NO TIME SHALL THE NUMBER OF SHARES OF COMMON STOCK SO RESERVED
BE LESS THAN THE NUMBER OF SHARES REQUIRED TO BE RESERVED BY THE PREVIOUS
SENTENCE (WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSIONS) (THE “REQUIRED
RESERVE AMOUNT”).  THE INITIAL NUMBER OF SHARES OF COMMON STOCK RESERVED FOR
CONVERSIONS OF THE NOTES AND EACH INCREASE IN THE NUMBER OF SHARES SO RESERVED
SHALL BE ALLOCATED PRO RATA AMONG THE HOLDERS OF THE NOTES BASED ON THE
PRINCIPAL AMOUNT OF THE NOTES HELD BY EACH HOLDER AT THE CLOSING (AS DEFINED IN
THE SECURITIES PURCHASE AGREEMENT) OR INCREASE IN THE NUMBER OF RESERVED SHARES,
AS THE CASE MAY BE (THE “AUTHORIZED SHARE ALLOCATION”).  IN THE EVENT THAT A
HOLDER SHALL SELL OR OTHERWISE TRANSFER ANY OF SUCH HOLDER’S NOTES, EACH
TRANSFEREE SHALL BE ALLOCATED A PRO RATA PORTION OF SUCH HOLDER’S AUTHORIZED
SHARE ALLOCATION.  ANY SHARES OF COMMON STOCK RESERVED AND ALLOCATED TO ANY
PERSON WHICH CEASES TO HOLD ANY NOTES SHALL BE ALLOCATED TO THE REMAINING
HOLDERS OF NOTES, PRO RATA BASED ON THE PRINCIPAL AMOUNT OF THE NOTES THEN HELD
BY SUCH HOLDERS.


(B)   INSUFFICIENT AUTHORIZED SHARES.  IF AT ANY TIME WHILE ANY OF THE NOTES
REMAIN OUTSTANDING THE COMPANY DOES NOT HAVE A SUFFICIENT NUMBER OF AUTHORIZED
AND UNRESERVED SHARES OF COMMON STOCK TO SATISFY ITS OBLIGATION TO RESERVE FOR
ISSUANCE UPON CONVERSION OF THE NOTES AT LEAST A NUMBER OF SHARES OF COMMON
STOCK EQUAL TO THE REQUIRED RESERVE AMOUNT (AN “AUTHORIZED SHARE FAILURE”), THEN
THE COMPANY SHALL IMMEDIATELY TAKE ALL ACTION NECESSARY TO INCREASE THE
COMPANY’S AUTHORIZED SHARES OF COMMON STOCK TO AN AMOUNT SUFFICIENT TO ALLOW THE
COMPANY TO RESERVE THE REQUIRED RESERVE AMOUNT FOR THE NOTES THEN OUTSTANDING. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING SENTENCE, AS SOON AS
PRACTICABLE AFTER THE DATE OF THE OCCURRENCE OF AN AUTHORIZED SHARE FAILURE, BUT
IN NO EVENT LATER THAN SIXTY (60) DAYS AFTER THE OCCURRENCE OF SUCH AUTHORIZED
SHARE FAILURE, THE COMPANY SHALL HOLD A MEETING OF ITS STOCKHOLDERS FOR THE
APPROVAL OF AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK.  IN
CONNECTION WITH SUCH MEETING, THE COMPANY SHALL PROVIDE EACH STOCKHOLDER WITH A
PROXY STATEMENT AND SHALL USE ITS BEST EFFORTS TO SOLICIT ITS STOCKHOLDERS’
APPROVAL OF SUCH INCREASE IN AUTHORIZED SHARES OF COMMON STOCK AND TO CAUSE ITS
BOARD OF DIRECTORS TO RECOMMEND TO THE STOCKHOLDERS THAT THEY APPROVE SUCH
PROPOSAL.


(12)         HOLDER’S REDEMPTIONS AND AMORTIZATIONS.


(A)   MECHANICS.  THE COMPANY SHALL DELIVER THE APPLICABLE EVENT OF DEFAULT
REDEMPTION PRICE TO THE HOLDER WITHIN FIVE (5) BUSINESS DAYS AFTER THE COMPANY’S
RECEIPT OF THE HOLDER’S EVENT OF DEFAULT REDEMPTION NOTICE.  IF THE HOLDER HAS
SUBMITTED A CHANGE OF CONTROL REDEMPTION NOTICE IN ACCORDANCE WITH SECTION 5(B),
THE COMPANY SHALL DELIVER THE APPLICABLE CHANGE OF CONTROL REDEMPTION PRICE TO
THE HOLDER CONCURRENTLY WITH THE CONSUMMATION OF SUCH CHANGE OF CONTROL IF SUCH
NOTICE IS RECEIVED PRIOR TO THE CONSUMMATION OF SUCH CHANGE OF CONTROL AND
WITHIN FIVE (5) BUSINESS DAYS AFTER THE COMPANY’S RECEIPT OF SUCH NOTICE
OTHERWISE.  THE COMPANY SHALL DELIVER THE INSTALLMENT PRICE ON THE APPLICABLE
INSTALLMENT DATE.  IN THE EVENT OF A REDEMPTION OR AMORTIZATION OF LESS THAN ALL
OF THE CONVERSION AMOUNT OF THIS NOTE, THE COMPANY SHALL PROMPTLY CAUSE TO BE
ISSUED AND DELIVERED TO THE HOLDER A NEW NOTE (IN ACCORDANCE WITH SECTION 18(D))
REPRESENTING THE OUTSTANDING PRINCIPAL WHICH HAS NOT BEEN REDEEMED OR
AMORTIZED.  IN THE EVENT THAT THE COMPANY DOES NOT PAY THE APPLICABLE REDEMPTION
PRICE TO THE HOLDER WITHIN THE TIME PERIOD REQUIRED, AT ANY TIME THEREAFTER AND
UNTIL THE COMPANY

17


--------------------------------------------------------------------------------





PAYS SUCH UNPAID REDEMPTION PRICE IN FULL, THE HOLDER SHALL HAVE THE OPTION, IN
LIEU OF REDEMPTION OR AMORTIZATION, TO REQUIRE THE COMPANY TO PROMPTLY RETURN TO
THE HOLDER ALL OR ANY PORTION OF THIS NOTE REPRESENTING THE CONVERSION AMOUNT
THAT WAS SUBMITTED FOR REDEMPTION OR REQUIRED TO BE AMORTIZED AND FOR WHICH THE
APPLICABLE REDEMPTION PRICE (TOGETHER WITH ANY LATE CHARGES THEREON) HAS NOT
BEEN PAID.  UPON THE COMPANY’S RECEIPT OF SUCH NOTICE, (X) THE REDEMPTION NOTICE
SHALL BE NULL AND VOID WITH RESPECT TO SUCH CONVERSION AMOUNT, (Y) THE COMPANY
SHALL IMMEDIATELY RETURN THIS NOTE, OR ISSUE A NEW NOTE (IN ACCORDANCE WITH
SECTION 18(D)) TO THE HOLDER REPRESENTING SUCH CONVERSION AMOUNT AND (Z) THE
CONVERSION PRICE OF THIS NOTE OR SUCH NEW NOTES SHALL BE ADJUSTED TO THE LESSER
OF (A) THE CONVERSION PRICE AS IN EFFECT ON THE DATE ON WHICH THE REDEMPTION
NOTICE IS VOIDED AND (B) THE LOWEST CLOSING BID PRICE OF THE COMMON STOCK DURING
THE PERIOD BEGINNING ON AND INCLUDING THE DATE ON WHICH THE REDEMPTION NOTICE IS
DELIVERED TO THE COMPANY AND ENDING ON AND INCLUDING THE DATE ON WHICH THE
REDEMPTION NOTICE IS VOIDED.  THE HOLDER’S DELIVERY OF A NOTICE VOIDING A
REDEMPTION NOTICE AND EXERCISE OF ITS RIGHTS FOLLOWING SUCH NOTICE SHALL NOT
AFFECT THE COMPANY’S OBLIGATIONS TO MAKE ANY PAYMENTS OF LATE CHARGES WHICH HAVE
ACCRUED PRIOR TO THE DATE OF SUCH NOTICE WITH RESPECT TO THE CONVERSION AMOUNT
SUBJECT TO SUCH NOTICE.


(B)   REDEMPTION BY OTHER HOLDERS.  UPON THE COMPANY’S RECEIPT OF NOTICE FROM
ANY OF THE HOLDERS OF THE OTHER NOTES FOR REDEMPTION OR REPAYMENT AS A RESULT OF
AN EVENT OR OCCURRENCE SUBSTANTIALLY SIMILAR TO THE EVENTS OR OCCURRENCES
DESCRIBED IN SECTION 4(B) OR SECTION 5(B) OR AMORTIZATION PURSUANT TO SECTION 8
(EACH, AN “OTHER REDEMPTION NOTICE”), THE COMPANY SHALL IMMEDIATELY, BUT NO
LATER THAN ONE (1) BUSINESS DAY OF ITS RECEIPT THEREOF, FORWARD TO THE HOLDER BY
FACSIMILE A COPY OF SUCH NOTICE.  IF THE COMPANY RECEIVES A REDEMPTION NOTICE
AND ONE OR MORE OTHER REDEMPTION NOTICES, DURING THE SEVEN (7) BUSINESS DAY
PERIOD BEGINNING ON AND INCLUDING THE DATE WHICH IS THREE (3) BUSINESS DAYS
PRIOR TO THE COMPANY’S RECEIPT OF THE HOLDER’S REDEMPTION NOTICE AND ENDING ON
AND INCLUDING THE DATE WHICH IS THREE (3) BUSINESS DAYS AFTER THE COMPANY’S
RECEIPT OF THE HOLDER’S REDEMPTION NOTICE AND THE COMPANY IS UNABLE TO REDEEM
ALL PRINCIPAL, INTEREST AND OTHER AMOUNTS DESIGNATED IN SUCH REDEMPTION NOTICE
AND SUCH OTHER REDEMPTION NOTICES RECEIVED DURING SUCH SEVEN (7) BUSINESS DAY
PERIOD, THEN THE COMPANY SHALL REDEEM A PRO RATA AMOUNT FROM EACH HOLDER OF THE
NOTES (INCLUDING THE HOLDER) BASED ON THE PRINCIPAL AMOUNT OF THE NOTES
SUBMITTED FOR REDEMPTION PURSUANT TO SUCH REDEMPTION NOTICE AND SUCH OTHER
REDEMPTION NOTICES RECEIVED BY THE COMPANY DURING SUCH SEVEN BUSINESS DAY
PERIOD.


(13)         VOTING RIGHTS.  THE HOLDER SHALL HAVE NO VOTING RIGHTS AS THE
HOLDER OF THIS NOTE, EXCEPT AS REQUIRED BY LAW, INCLUDING, BUT NOT LIMITED TO,
THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE AND AS EXPRESSLY PROVIDED
IN THIS NOTE.


(14)         COVENANTS.


(A)   RANK.              ALL PAYMENTS DUE UNDER THIS NOTE (A) SHALL RANK PARI
PASSU WITH ALL OTHER NOTES AND (B) SHALL BE SENIOR TO ALL OTHER INDEBTEDNESS OF
THE COMPANY AND ITS SUBSIDIARIES OTHER THAN THE PERMITTED SENIOR INDEBTEDNESS
AND THE SONOPRESS INDEBTEDNESS.


(B)   INCURRENCE OF INDEBTEDNESS.  SO LONG AS THIS NOTE IS OUTSTANDING, THE
COMPANY SHALL NOT, AND THE COMPANY SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
DIRECTLY OR

18


--------------------------------------------------------------------------------





INDIRECTLY, INCUR OR GUARANTEE, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS,
OTHER THAN (I) THE INDEBTEDNESS EVIDENCED BY THIS NOTE AND THE OTHER NOTES AND
(II) OTHER PERMITTED INDEBTEDNESS.


(C)   EXISTENCE OF LIENS.  SO LONG AS THIS NOTE IS OUTSTANDING, THE COMPANY
SHALL NOT, AND THE COMPANY SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY
OR INDIRECTLY, ALLOW OR SUFFER TO EXIST ANY MORTGAGE, LIEN, PLEDGE, CHARGE,
SECURITY INTEREST OR OTHER ENCUMBRANCE UPON OR IN ANY PROPERTY OR ASSETS
(INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES (COLLECTIVELY, “LIENS”) OTHER THAN PERMITTED LIENS.


(D)   RESTRICTED PAYMENTS.  THE COMPANY SHALL NOT, AND THE COMPANY SHALL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, REDEEM, DEFEASE,
REPURCHASE, REPAY OR MAKE ANY PAYMENTS IN RESPECT OF, BY THE PAYMENT OF CASH OR
CASH EQUIVALENTS (IN WHOLE OR IN PART, WHETHER BY WAY OF OPEN MARKET PURCHASES,
TENDER OFFERS, PRIVATE TRANSACTIONS OR OTHERWISE), ALL OR ANY PORTION OF ANY
PERMITTED INDEBTEDNESS (OTHER THAN THIS NOTE, THE OTHER NOTES AND THE PERMITTED
SENIOR INDEBTEDNESS), WHETHER BY WAY OF PAYMENT IN RESPECT OF PRINCIPAL OF (OR
PREMIUM, IF ANY) OR INTEREST ON SUCH INDEBTEDNESS, IF AT THE TIME SUCH PAYMENT
IS DUE OR IS OTHERWISE MADE OR, AFTER GIVING EFFECT TO SUCH PAYMENT, AN EVENT
CONSTITUTING, OR THAT WITH THE PASSAGE OF TIME AND WITHOUT BEING CURED WOULD
CONSTITUTE, AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING; PROVIDED THAT
NOTWITHSTANDING THE FOREGOING, NO PRINCIPAL (OR ANY PORTION THEREOF) OF ANY
SUBORDINATED INDEBTEDNESS MAY BE PAID (WHETHER UPON MATURITY, REDEMPTION,
ACCELERATION OR OTHERWISE) SO LONG AS THIS NOTE IS OUTSTANDING.


(E)   RESTRICTION ON REDEMPTION AND CASH DIVIDENDS.  UNTIL ALL OF THE NOTES HAVE
BEEN CONVERTED, REDEEMED OR OTHERWISE SATISFIED IN ACCORDANCE WITH THEIR TERMS,
THE COMPANY SHALL NOT, DIRECTLY OR INDIRECTLY, REDEEM, REPURCHASE OR DECLARE OR
PAY ANY CASH DIVIDEND OR DISTRIBUTION ON ITS CAPITAL STOCK WITHOUT THE PRIOR
EXPRESS WRITTEN CONSENT OF THE REQUIRED HOLDERS.


(15)         PARTICIPATION.  THE HOLDER, AS THE HOLDER OF THIS NOTE, SHALL BE
ENTITLED TO RECEIVE SUCH DIVIDENDS PAID AND DISTRIBUTIONS MADE TO THE HOLDERS OF
COMMON STOCK TO THE SAME EXTENT AS IF THE HOLDER HAD CONVERTED THIS NOTE INTO
COMMON STOCK (WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSION HEREIN OR
ELSEWHERE) AND HAD HELD SUCH SHARES OF COMMON STOCK ON THE RECORD DATE FOR SUCH
DIVIDENDS AND DISTRIBUTIONS.  PAYMENTS UNDER THE PRECEDING SENTENCE SHALL BE
MADE CONCURRENTLY WITH THE DIVIDEND OR DISTRIBUTION TO THE HOLDERS OF COMMON
STOCK.


(16)         VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  THE AFFIRMATIVE VOTE
AT A MEETING DULY CALLED FOR SUCH PURPOSE OR THE WRITTEN CONSENT WITHOUT A
MEETING OF THE REQUIRED HOLDERS SHALL BE REQUIRED FOR ANY CHANGE OR AMENDMENT TO
THIS NOTE OR THE OTHER NOTES.


(17)         TRANSFER.  THIS NOTE MAY BE OFFERED, SOLD, ASSIGNED OR TRANSFERRED
BY THE HOLDER WITHOUT THE CONSENT OF THE COMPANY, SUBJECT ONLY TO THE PROVISIONS
OF SECTION 2(F) OF THE SECURITIES PURCHASE AGREEMENT.

19


--------------------------------------------------------------------------------





(18)         REISSUANCE OF THIS NOTE.


(A)   TRANSFER.  IF THIS NOTE IS TO BE TRANSFERRED, THE HOLDER SHALL SURRENDER
THIS NOTE TO THE COMPANY, WHEREUPON THE COMPANY WILL FORTHWITH ISSUE AND DELIVER
UPON THE ORDER OF THE HOLDER A NEW NOTE (IN ACCORDANCE WITH SECTION 18(D)),
REGISTERED AS THE HOLDER MAY REQUEST, REPRESENTING THE OUTSTANDING PRINCIPAL
BEING TRANSFERRED BY THE HOLDER AND, IF LESS THEN THE ENTIRE OUTSTANDING
PRINCIPAL IS BEING TRANSFERRED, A NEW NOTE (IN ACCORDANCE WITH SECTION 18(D)) TO
THE HOLDER REPRESENTING THE OUTSTANDING PRINCIPAL NOT BEING TRANSFERRED.  THE
HOLDER AND ANY ASSIGNEE, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE AND AGREE THAT,
BY REASON OF THE PROVISIONS OF SECTION 3(C)(III) FOLLOWING CONVERSION OR
REDEMPTION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL REPRESENTED BY
THIS NOTE MAY BE LESS THAN THE PRINCIPAL STATED ON THE FACE OF THIS NOTE.


(B)   LOST, STOLEN OR MUTILATED NOTE.  UPON RECEIPT BY THE COMPANY OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR
MUTILATION OF THIS NOTE, AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION, OF ANY
INDEMNIFICATION UNDERTAKING BY THE HOLDER TO THE COMPANY IN CUSTOMARY FORM AND,
IN THE CASE OF MUTILATION, UPON SURRENDER AND CANCELLATION OF THIS NOTE, THE
COMPANY SHALL EXECUTE AND DELIVER TO THE HOLDER A NEW NOTE (IN ACCORDANCE WITH
SECTION 18(D)) REPRESENTING THE OUTSTANDING PRINCIPAL.


(C)   NOTE EXCHANGEABLE FOR DIFFERENT DENOMINATIONS.  THIS NOTE IS EXCHANGEABLE,
UPON THE SURRENDER HEREOF BY THE HOLDER AT THE PRINCIPAL OFFICE OF THE COMPANY,
FOR A NEW NOTE OR NOTES (IN ACCORDANCE WITH SECTION 18(D) AND IN PRINCIPAL
AMOUNTS OF AT LEAST $100,000) REPRESENTING IN THE AGGREGATE THE OUTSTANDING
PRINCIPAL OF THIS NOTE, AND EACH SUCH NEW NOTE WILL REPRESENT SUCH PORTION OF
SUCH OUTSTANDING PRINCIPAL AS IS DESIGNATED BY THE HOLDER AT THE TIME OF SUCH
SURRENDER.


(D)   ISSUANCE OF NEW NOTES.  WHENEVER THE COMPANY IS REQUIRED TO ISSUE A NEW
NOTE PURSUANT TO THE TERMS OF THIS NOTE, SUCH NEW NOTE (I) SHALL BE OF LIKE
TENOR WITH THIS NOTE, (II) SHALL REPRESENT, AS INDICATED ON THE FACE OF SUCH NEW
NOTE, THE PRINCIPAL REMAINING OUTSTANDING (OR IN THE CASE OF A NEW NOTE BEING
ISSUED PURSUANT TO SECTION 18(A) OR SECTION 18(C), THE PRINCIPAL DESIGNATED BY
THE HOLDER WHICH, WHEN ADDED TO THE PRINCIPAL REPRESENTED BY THE OTHER NEW NOTES
ISSUED IN CONNECTION WITH SUCH ISSUANCE, DOES NOT EXCEED THE PRINCIPAL REMAINING
OUTSTANDING UNDER THIS NOTE IMMEDIATELY PRIOR TO SUCH ISSUANCE OF NEW NOTES),
(III) SHALL HAVE AN ISSUANCE DATE, AS INDICATED ON THE FACE OF SUCH NEW NOTE,
WHICH IS THE SAME AS THE ISSUANCE DATE OF THIS NOTE, (IV) SHALL HAVE THE SAME
RIGHTS AND CONDITIONS AS THIS NOTE, AND (V) SHALL REPRESENT ACCRUED AND UNPAID
INTEREST AND LATE CHARGES ON THE PRINCIPAL AND INTEREST OF THIS NOTE, IF ANY,
FROM THE ISSUANCE DATE.


(19)         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  THE REMEDIES PROVIDED IN THIS NOTE SHALL BE CUMULATIVE AND
IN ADDITION TO ALL OTHER REMEDIES AVAILABLE UNDER THIS NOTE AND ANY OF THE OTHER
TRANSACTION DOCUMENTS AT LAW OR IN EQUITY (INCLUDING A DECREE OF SPECIFIC
PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF), AND NOTHING HEREIN SHALL LIMIT THE
HOLDER’S RIGHT TO PURSUE ACTUAL AND CONSEQUENTIAL DAMAGES FOR ANY FAILURE BY THE
COMPANY TO COMPLY WITH THE TERMS OF THIS NOTE.  AMOUNTS SET FORTH OR PROVIDED
FOR HEREIN WITH RESPECT TO PAYMENTS, CONVERSION AND THE LIKE (AND THE
COMPUTATION THEREOF) SHALL BE THE AMOUNTS TO BE RECEIVED BY THE HOLDER AND SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, BE SUBJECT TO ANY OTHER OBLIGATION OF
THE COMPANY (OR THE PERFORMANCE THEREOF).  THE COMPANY ACKNOWLEDGES THAT A
BREACH BY IT OF ITS OBLIGATIONS

20


--------------------------------------------------------------------------------





HEREUNDER WILL CAUSE IRREPARABLE HARM TO THE HOLDER AND THAT THE REMEDY AT LAW
FOR ANY SUCH BREACH MAY BE INADEQUATE.  THE COMPANY THEREFORE AGREES THAT, IN
THE EVENT OF ANY SUCH BREACH OR THREATENED BREACH, THE HOLDER SHALL BE ENTITLED,
IN ADDITION TO ALL OTHER AVAILABLE REMEDIES, TO AN INJUNCTION RESTRAINING ANY
BREACH, WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR
OTHER SECURITY BEING REQUIRED.


(20)         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  IF (A) THIS
NOTE IS PLACED IN THE HANDS OF AN ATTORNEY FOR COLLECTION OR ENFORCEMENT OR IS
COLLECTED OR ENFORCED THROUGH ANY LEGAL PROCEEDING OR THE HOLDER OTHERWISE TAKES
ACTION TO COLLECT AMOUNTS DUE UNDER THIS NOTE OR TO ENFORCE THE PROVISIONS OF
THIS NOTE OR (B) THERE OCCURS ANY BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OF
THE COMPANY OR OTHER PROCEEDINGS AFFECTING COMPANY CREDITORS’ RIGHTS AND
INVOLVING A CLAIM UNDER THIS NOTE, THEN THE COMPANY SHALL PAY THE COSTS INCURRED
BY THE HOLDER FOR SUCH COLLECTION, ENFORCEMENT OR ACTION OR IN CONNECTION WITH
SUCH BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER PROCEEDING, INCLUDING,
BUT NOT LIMITED TO, FINANCIAL ADVISORY FEES AND ATTORNEYS’ FEES AND
DISBURSEMENTS.


(21)         CONSTRUCTION; HEADINGS.  THIS NOTE SHALL BE DEEMED TO BE JOINTLY
DRAFTED BY THE COMPANY AND ALL THE PURCHASERS AND SHALL NOT BE CONSTRUED AGAINST
ANY PERSON AS THE DRAFTER HEREOF.  THE HEADINGS OF THIS NOTE ARE FOR CONVENIENCE
OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
NOTE.


(22)         FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART
OF THE HOLDER IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR OF
ANY OTHER RIGHT, POWER OR PRIVILEGE.


(23)         DISPUTE RESOLUTION.  IN THE CASE OF A DISPUTE AS TO THE
DETERMINATION OF THE CLOSING BID PRICE, THE CLOSING SALE PRICE OR THE WEIGHTED
AVERAGE PRICE OR THE ARITHMETIC CALCULATION OF THE CONVERSION RATE OR ANY
REDEMPTION PRICE, THE COMPANY SHALL SUBMIT THE DISPUTED DETERMINATIONS OR
ARITHMETIC CALCULATIONS VIA FACSIMILE WITHIN ONE (1) BUSINESS DAY OF RECEIPT, OR
DEEMED RECEIPT, OF THE CONVERSION NOTICE OR REDEMPTION NOTICE OR OTHER EVENT
GIVING RISE TO SUCH DISPUTE, AS THE CASE MAY BE, TO THE HOLDER.  IF THE HOLDER
AND THE COMPANY ARE UNABLE TO AGREE UPON SUCH DETERMINATION OR CALCULATION
WITHIN ONE (1) BUSINESS DAY OF SUCH DISPUTED DETERMINATION OR ARITHMETIC
CALCULATION BEING SUBMITTED TO THE HOLDER, THEN THE COMPANY SHALL, WITHIN ONE
BUSINESS DAY SUBMIT VIA FACSIMILE (A) THE DISPUTED DETERMINATION OF THE CLOSING
BID PRICE, THE CLOSING SALE PRICE OR THE WEIGHTED AVERAGE PRICE TO AN
INDEPENDENT, REPUTABLE INVESTMENT BANK SELECTED BY THE COMPANY AND APPROVED BY
THE HOLDER OR (B) THE DISPUTED ARITHMETIC CALCULATION OF THE CONVERSION RATE OR
ANY REDEMPTION PRICE TO THE COMPANY’S INDEPENDENT, OUTSIDE ACCOUNTANT.  THE
COMPANY, AT THE COMPANY’S EXPENSE, SHALL CAUSE THE INVESTMENT BANK OR THE
ACCOUNTANT, AS THE CASE MAY BE, TO PERFORM THE DETERMINATIONS OR CALCULATIONS
AND NOTIFY THE COMPANY AND THE HOLDER OF THE RESULTS NO LATER THAN FIVE (5)
BUSINESS DAYS FROM THE TIME IT RECEIVES THE DISPUTED DETERMINATIONS OR
CALCULATIONS.  SUCH INVESTMENT BANK’S OR ACCOUNTANT’S DETERMINATION OR
CALCULATION, AS THE CASE MAY BE, SHALL BE BINDING UPON ALL PARTIES ABSENT
DEMONSTRABLE ERROR.

21


--------------------------------------------------------------------------------





(24)         NOTICES; PAYMENTS.


(A)   NOTICES.  WHENEVER NOTICE IS REQUIRED TO BE GIVEN UNDER THIS NOTE, UNLESS
OTHERWISE PROVIDED HEREIN, SUCH NOTICE SHALL BE GIVEN IN ACCORDANCE WITH SECTION
9(F) OF THE SECURITIES PURCHASE AGREEMENT.  THE COMPANY SHALL PROVIDE THE HOLDER
WITH PROMPT WRITTEN NOTICE OF ALL ACTIONS TAKEN PURSUANT TO THIS NOTE, INCLUDING
IN REASONABLE DETAIL A DESCRIPTION OF SUCH ACTION AND THE REASON THEREFORE. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY WILL GIVE WRITTEN
NOTICE TO THE HOLDER (I) IMMEDIATELY UPON ANY ADJUSTMENT OF THE CONVERSION
PRICE, SETTING FORTH IN REASONABLE DETAIL, AND CERTIFYING, THE CALCULATION OF
SUCH ADJUSTMENT AND (II) AT LEAST TWENTY (20) DAYS PRIOR TO THE DATE ON WHICH
THE COMPANY CLOSES ITS BOOKS OR TAKES A RECORD (A) WITH RESPECT TO ANY DIVIDEND
OR DISTRIBUTION UPON THE COMMON STOCK, (B) WITH RESPECT TO ANY PRO RATA
SUBSCRIPTION OFFER TO HOLDERS OF COMMON STOCK OR (C) FOR DETERMINING RIGHTS TO
VOTE WITH RESPECT TO ANY FUNDAMENTAL TRANSACTION, DISSOLUTION OR LIQUIDATION,
PROVIDED IN EACH CASE THAT SUCH INFORMATION SHALL BE MADE KNOWN TO THE PUBLIC
PRIOR TO OR IN CONJUNCTION WITH SUCH NOTICE BEING PROVIDED TO THE HOLDER.


(B)   PAYMENTS.  WHENEVER ANY PAYMENT OF CASH IS TO BE MADE BY THE COMPANY TO
ANY PERSON PURSUANT TO THIS NOTE, SUCH PAYMENT SHALL BE MADE IN LAWFUL MONEY OF
THE UNITED STATES OF AMERICA BY A CHECK DRAWN ON THE ACCOUNT OF THE COMPANY AND
SENT VIA OVERNIGHT COURIER SERVICE TO SUCH PERSON AT SUCH ADDRESS AS PREVIOUSLY
PROVIDED TO THE COMPANY IN WRITING (WHICH ADDRESS, IN THE CASE OF EACH OF THE
PURCHASERS, SHALL INITIALLY BE AS SET FORTH ON THE SCHEDULE OF BUYERS ATTACHED
TO THE SECURITIES PURCHASE AGREEMENT); PROVIDED THAT THE HOLDER MAY ELECT TO
RECEIVE A PAYMENT OF CASH VIA WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY
PROVIDING THE COMPANY WITH PRIOR WRITTEN NOTICE SETTING OUT SUCH REQUEST AND THE
HOLDER’S WIRE TRANSFER INSTRUCTIONS.  WHENEVER ANY AMOUNT EXPRESSED TO BE DUE BY
THE TERMS OF THIS NOTE IS DUE ON ANY DAY WHICH IS NOT A BUSINESS DAY, THE SAME
SHALL INSTEAD BE DUE ON THE NEXT SUCCEEDING DAY WHICH IS A BUSINESS DAY AND, IN
THE CASE OF ANY INTEREST DATE WHICH IS NOT THE DATE ON WHICH THIS NOTE IS PAID
IN FULL, THE EXTENSION OF THE DUE DATE THEREOF SHALL NOT BE TAKEN INTO ACCOUNT
FOR PURPOSES OF DETERMINING THE AMOUNT OF INTEREST DUE ON SUCH DATE.  ANY AMOUNT
OF PRINCIPAL OR OTHER AMOUNTS DUE UNDER THE TRANSACTION DOCUMENTS WHICH IS NOT
PAID WHEN DUE SHALL RESULT IN A LATE CHARGE BEING INCURRED AND PAYABLE BY THE
COMPANY IN AN AMOUNT EQUAL TO INTEREST ON SUCH AMOUNT AT THE RATE OF FIFTEEN
PERCENT (15%) PER ANNUM FROM THE DATE SUCH AMOUNT WAS DUE UNTIL THE SAME IS PAID
IN FULL (“LATE CHARGE”).


(25)         CANCELLATION.  AFTER ALL PRINCIPAL, ACCRUED INTEREST AND OTHER
AMOUNTS AT ANY TIME OWED ON THIS NOTE HAVE BEEN PAID IN FULL, THIS NOTE SHALL
AUTOMATICALLY BE DEEMED CANCELED, SHALL BE SURRENDERED TO THE COMPANY FOR
CANCELLATION AND SHALL NOT BE REISSUED.


(26)         WAIVER OF NOTICE.  TO THE EXTENT PERMITTED BY LAW, THE COMPANY
HEREBY WAIVES DEMAND, NOTICE, PROTEST AND ALL OTHER DEMANDS AND NOTICES IN
CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF
THIS NOTE AND THE SECURITIES PURCHASE AGREEMENT.


(27)         GOVERNING LAW; JURISDICTION; SEVERABILITY; JURY TRIAL.  THIS NOTE
SHALL BE CONSTRUED AND ENFORCED IN ACCOR­DANCE WITH, AND ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION AND PERFORMANCE OF THIS
NOTE SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK. 
THE

22


--------------------------------------------------------------------------------





COMPANY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  IN THE EVENT THAT ANY PROVISION OF THIS NOTE IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND
SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH
PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS NOTE. 
NOTHING CONTAINED HEREIN SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION AGAINST THE COMPANY IN ANY OTHER
JURISDICTION TO COLLECT ON THE COMPANY’S OBLIGATIONS TO THE HOLDER, TO REALIZE
ON ANY COLLATERAL OR ANY OTHER SECURITY FOR SUCH OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT RULING IN FAVOR OF THE HOLDER.  THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.


(28)         CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS NOTE, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


(A)           “APPROVED STOCK PLAN” MEANS ANY EMPLOYEE BENEFIT PLAN WHICH HAS
BEEN APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY, PURSUANT TO WHICH THE
COMPANY’S SECURITIES MAY BE ISSUED TO ANY EMPLOYEE, OFFICER OR DIRECTOR FOR
SERVICES PROVIDED TO THE COMPANY.


(B)           “AVAILABLE INSTALLMENT AMOUNT” MEANS FOR ANY INSTALLMENT DATE, AN
AMOUNT EQUAL TO THE LESSER OF (A) THE PRODUCT OF (I) $4,000,000, MULTIPLIED BY
(II) HOLDER PRO RATA AMOUNT (PLUS THE SUM OF ANY ACCRUED AND UNPAID INTEREST ON
SUCH PRINCIPAL AMOUNT AND ANY ACCRUED AND UNPAID LATE CHARGES WITH RESPECT TO
SUCH PRINCIPAL AMOUNT AND INTEREST AS OF SUCH INSTALLMENT DATE) AND (B) THE
OUTSTANDING CONVERSION AMOUNT UNDER THIS NOTE AS OF SUCH INSTALLMENT DATE.  FOR
THE AVOIDANCE OF DOUBT, ANY ACCRUED AND UNPAID INTEREST WHICH MAY BE PAID
PURSUANT TO THIS DEFINITION SHALL BE DEDUCTED FROM THE TOTAL INTEREST TO BE PAID
ON ANY SUBSEQUENT INTEREST PAYMENT DATE.


(C)           “BLOOMBERG” MEANS BLOOMBERG FINANCIAL MARKETS.


(D)           “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER
DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED
BY LAW TO REMAIN CLOSED.


(E)           “CALENDAR QUARTER” MEANS EACH OF: THE PERIOD BEGINNING ON AND
INCLUDING JANUARY 1 AND ENDING ON AND INCLUDING MARCH 31; THE PERIOD BEGINNING
ON AND INCLUDING APRIL 1 AND ENDING ON AND INCLUDING JUNE 30; THE PERIOD
BEGINNING ON AND INCLUDING

23


--------------------------------------------------------------------------------





JULY 1 AND ENDING ON AND INCLUDING SEPTEMBER 30; AND THE PERIOD BEGINNING ON AND
INCLUDING OCTOBER 1 AND ENDING ON AND INCLUDING DECEMBER 31.


(F)            “CHANGE OF CONTROL” MEANS ANY FUNDAMENTAL TRANSACTION OTHER THAN
(A) ANY REORGANIZATION, RECAPITALIZATION OR RECLASSIFICATION OF COMMON STOCK, IN
WHICH HOLDERS OF THE COMPANY’S VOTING POWER IMMEDIATELY PRIOR TO SUCH
REORGANIZATION, RECAPITALIZATION OR RECLASSIFICATION CONTINUE AFTER SUCH
REORGANIZATION, RECAPITALIZATION OR RECLASSIFICATION TO HOLD PUBLICLY TRADED
SECURITIES AND, DIRECTLY OR INDIRECTLY, THE VOTING POWER OF THE SURVIVING ENTITY
OR ENTITIES NECESSARY TO ELECT A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS (OR THEIR EQUIVALENT IF OTHER THAN A CORPORATION) OF SUCH ENTITY OR
ENTITIES, OR (B) PURSUANT TO A MIGRATORY MERGER EFFECTED SOLELY FOR THE PURPOSE
OF CHANGING THE JURISDICTION OF INCORPORATION OF THE COMPANY.


(G)           “CLOSING BID PRICE” AND “CLOSING SALE PRICE” MEANS, FOR ANY
SECURITY AS OF ANY DATE, THE LAST CLOSING BID PRICE AND LAST CLOSING TRADE
PRICE, RESPECTIVELY, FOR SUCH SECURITY ON THE PRINCIPAL MARKET, AS REPORTED BY
BLOOMBERG, OR, IF THE PRINCIPAL MARKET BEGINS TO OPERATE ON AN EXTENDED HOURS
BASIS AND DOES NOT DESIGNATE THE CLOSING BID PRICE OR THE CLOSING TRADE PRICE,
AS THE CASE MAY BE, THEN THE LAST BID PRICE OR LAST TRADE PRICE, RESPECTIVELY,
OF SUCH SECURITY PRIOR TO 4:00:00 P.M., NEW YORK TIME, AS REPORTED BY BLOOMBERG,
OR, IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL SECURITIES EXCHANGE OR TRADING
MARKET FOR SUCH SECURITY, THE LAST CLOSING BID PRICE OR LAST TRADE PRICE,
RESPECTIVELY, OF SUCH SECURITY ON THE PRINCIPAL SECURITIES EXCHANGE OR TRADING
MARKET WHERE SUCH SECURITY IS LISTED OR TRADED AS REPORTED BY BLOOMBERG, OR IF
THE FOREGOING DO NOT APPLY, THE LAST CLOSING BID PRICE OR LAST TRADE PRICE,
RESPECTIVELY, OF SUCH SECURITY IN THE OVER-THE-COUNTER MARKET ON THE ELECTRONIC
BULLETIN BOARD FOR SUCH SECURITY AS REPORTED BY BLOOMBERG, OR, IF NO CLOSING BID
PRICE OR LAST TRADE PRICE, RESPECTIVELY, IS REPORTED FOR SUCH SECURITY BY
BLOOMBERG, THE AVERAGE OF THE BID PRICES, OR THE ASK PRICES, RESPECTIVELY, OF
ANY MARKET MAKERS FOR SUCH SECURITY AS REPORTED IN THE “PINK SHEETS” BY PINK
SHEETS LLC (FORMERLY THE NATIONAL QUOTATION BUREAU, INC.).  IF THE CLOSING BID
PRICE OR THE CLOSING SALE PRICE CANNOT BE CALCULATED FOR A SECURITY ON A
PARTICULAR DATE ON ANY OF THE FOREGOING BASES, THE CLOSING BID PRICE OR THE
CLOSING SALE PRICE, AS THE CASE MAY BE, OF SUCH SECURITY ON SUCH DATE SHALL BE
THE FAIR MARKET VALUE AS MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDER.  IF
THE COMPANY AND THE HOLDER ARE UNABLE TO AGREE UPON THE FAIR MARKET VALUE OF
SUCH SECURITY, THEN SUCH DISPUTE SHALL BE RESOLVED PURSUANT TO SECTION 23.  ALL
SUCH DETERMINATIONS TO BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDEND, STOCK
SPLIT, STOCK COMBINATION OR OTHER SIMILAR TRANSACTION DURING THE APPLICABLE
CALCULATION PERIOD.


(H)           “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN THE SECURITIES
PURCHASE AGREEMENT, WHICH DATE IS THE DATE THE COMPANY INITIALLY ISSUED NOTES
PURSUANT TO THE TERMS OF THE SECURITIES PURCHASE AGREEMENT.


(I)            “COMMON STOCK DEEMED OUTSTANDING” MEANS, AT ANY GIVEN TIME, THE
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT SUCH TIME, PLUS THE NUMBER OF
SHARES OF COMMON STOCK DEEMED TO BE OUTSTANDING PURSUANT TO SECTIONS 7(A)(I) AND
7(A)(II) HEREOF REGARDLESS OF WHETHER THE OPTIONS OR CONVERTIBLE SECURITIES ARE
ACTUALLY EXERCISABLE AT SUCH TIME, BUT EXCLUDING ANY COMMON STOCK OWNED OR HELD
BY OR FOR THE ACCOUNT OF THE COMPANY OR ISSUABLE UPON CONVERSION OR EXERCISE, AS
APPLICABLE, OF THE NOTES AND THE WARRANTS.

24


--------------------------------------------------------------------------------



(J)            “CONTINGENT OBLIGATION” MEANS, AS TO ANY PERSON, ANY DIRECT OR
INDIRECT LIABILITY, CONTINGENT OR OTHERWISE, OF THAT PERSON WITH RESPECT TO ANY
INDEBTEDNESS, LEASE, DIVIDEND OR OTHER OBLIGATION OF ANOTHER PERSON IF THE
PRIMARY PURPOSE OR INTENT OF THE PERSON INCURRING SUCH LIABILITY, OR THE PRIMARY
EFFECT THEREOF, IS TO PROVIDE ASSURANCE TO THE OBLIGEE OF SUCH LIABILITY THAT
SUCH LIABILITY WILL BE PAID OR DISCHARGED, OR THAT ANY AGREEMENTS RELATING
THERETO WILL BE COMPLIED WITH, OR THAT THE HOLDERS OF SUCH LIABILITY WILL BE
PROTECTED (IN WHOLE OR IN PART) AGAINST LOSS WITH RESPECT THERETO.


(K)           “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR SECURITIES (OTHER THAN
OPTIONS) DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE
FOR COMMON STOCK.


(L)            “ELIGIBLE MARKET” MEANS THE PRINCIPAL MARKET, THE NEW YORK STOCK
EXCHANGE, INC., THE AMERICAN STOCK EXCHANGE, THE NASDAQ GLOBAL SELECT MARKET OR
THE NASDAQ CAPITAL MARKET.


(M)          “EQUITY CONDITIONS” MEANS EACH OF THE FOLLOWING CONDITIONS:  (I) ON
EACH DAY DURING THE PERIOD BEGINNING THREE (3) MONTHS PRIOR TO THE APPLICABLE
DATE OF DETERMINATION AND ENDING ON AND INCLUDING THE APPLICABLE DATE OF
DETERMINATION (THE “EQUITY CONDITIONS MEASURING PERIOD”), EITHER (X) THE
REGISTRATION STATEMENT FILED PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT SHALL
BE EFFECTIVE AND AVAILABLE FOR THE RESALE OF ALL REMAINING REGISTRABLE
SECURITIES IN ACCORDANCE WITH THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT AND
THERE SHALL NOT HAVE BEEN ANY GRACE PERIODS (AS DEFINED IN THE REGISTRATION
RIGHTS AGREEMENT) OR (Y) ALL SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THE NOTES AND EXERCISE OF THE WARRANTS SHALL BE ELIGIBLE FOR SALE WITHOUT
RESTRICTION AND WITHOUT THE NEED FOR REGISTRATION UNDER ANY APPLICABLE FEDERAL
OR STATE SECURITIES LAWS; (II) DURING THE EQUITY CONDITIONS MEASURING PERIOD THE
COMMON STOCK IS DESIGNATED FOR QUOTATION ON THE PRINCIPAL MARKET OR ANY OTHER
ELIGIBLE MARKET AND SHALL NOT HAVE BEEN SUSPENDED FROM TRADING ON SUCH EXCHANGE
OR MARKET (OTHER THAN SUSPENSIONS OF NOT MORE THAN TWO (2) DAYS AND OCCURRING
PRIOR TO THE APPLICABLE DATE OF DETERMINATION DUE TO BUSINESS ANNOUNCEMENTS BY
THE COMPANY) NOR SHALL DELISTING OR SUSPENSION BY SUCH EXCHANGE OR MARKET BEEN
THREATENED OR PENDING EITHER (A) IN WRITING BY SUCH EXCHANGE OR MARKET OR (B) BY
FALLING BELOW THE THEN EFFECTIVE MINIMUM LISTING MAINTENANCE REQUIREMENTS OF
SUCH EXCHANGE OR MARKET; (III) DURING THE EQUITY CONDITIONS MEASURING PERIOD,
THE COMPANY SHALL HAVE DELIVERED CONVERSION SHARES UPON CONVERSION OF THE NOTES
AND WARRANT SHARES UPON EXERCISE OF THE WARRANTS TO THE HOLDERS ON A TIMELY
BASIS AS SET FORTH IN SECTION 2(C)(II) HEREOF (AND ANALOGOUS PROVISIONS UNDER
THE OTHER NOTES) AND SECTIONS 2(A) OF THE WARRANTS; (IV) ANY APPLICABLE SHARES
OF COMMON STOCK TO BE ISSUED IN CONNECTION WITH THE EVENT REQUIRING
DETERMINATION MAY BE ISSUED IN FULL WITHOUT VIOLATING SECTION 3(D) HEREOF AND
THE RULES OR REGULATIONS OF THE PRINCIPAL MARKET OR ANY OTHER APPLICABLE
ELIGIBLE MARKET; (V) DURING THE SIX (6) MONTH PERIOD ENDING ON AND INCLUDING THE
DATE IMMEDIATELY PRECEDING THE APPLICABLE DATE OF DETERMINATION, THE COMPANY
SHALL NOT HAVE FAILED TO TIMELY MAKE ANY PAYMENTS WITHIN FIVE (5) BUSINESS DAYS
OF WHEN SUCH PAYMENT IS DUE PURSUANT TO ANY TRANSACTION DOCUMENT; (VI) DURING
THE EQUITY CONDITIONS MEASURING PERIOD, THERE SHALL NOT HAVE OCCURRED EITHER (A)
THE PUBLIC ANNOUNCEMENT OF A PENDING, PROPOSED OR INTENDED FUNDAMENTAL
TRANSACTION WHICH HAS NOT BEEN ABANDONED, TERMINATED OR CONSUMMATED, OR (B) AN
EVENT OF DEFAULT OR (VII) DURING THE PERIOD COMMENCING ON THE INTEREST NOTICE
DUE DATE, AND ENDING ON THE INTEREST DATE, AN EVENT THAT WITH THE PASSAGE OF
TIME OR GIVING OF NOTICE WOULD CONSTITUTE AN EVENT OF DEFAULT; (VIII) THE
COMPANY

25


--------------------------------------------------------------------------------





SHALL HAVE NO KNOWLEDGE OF ANY FACT THAT WOULD CAUSE (X) THE REGISTRATION
STATEMENTS REQUIRED PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT NOT TO BE
EFFECTIVE AND AVAILABLE FOR THE RESALE OF ALL REMAINING REGISTRABLE SECURITIES
IN ACCORDANCE WITH THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT OR (Y) ANY
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE NOTES AND SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS NOT TO BE ELIGIBLE FOR SALE
WITHOUT RESTRICTION PURSUANT TO RULE 144(K) AND ANY APPLICABLE STATE SECURITIES
LAWS; AND (IX) THE COMPANY OTHERWISE SHALL HAVE BEEN IN MATERIAL COMPLIANCE WITH
AND SHALL NOT HAVE MATERIALLY BREACHED ANY PROVISION, COVENANT, REPRESENTATION
OR WARRANTY OF ANY TRANSACTION DOCUMENT.


(N)           “EQUITY CONDITIONS FAILURE” MEANS THAT (I) ON ANY DAY DURING THE
PERIOD COMMENCING TEN (10) TRADING DAYS PRIOR TO THE APPLICABLE INTEREST NOTICE
DATE THROUGH THE APPLICABLE INTEREST DATE AND (II) ON ANY DAY DURING THE PERIOD
COMMENCING TEN (10) TRADING DAYS PRIOR TO THE APPLICABLE MANDATORY CONVERSION
NOTICE DATE THROUGH THE APPLICABLE MANDATORY CONVERSION DATE, THE EQUITY
CONDITIONS HAVE NOT BEEN SATISFIED (OR WAIVED IN WRITING BY THE HOLDER).


(O)           “EXCLUDED SECURITIES” MEANS ANY COMMON STOCK ISSUED OR ISSUABLE:
(I) IN CONNECTION WITH ANY APPROVED STOCK PLAN; (II) UPON CONVERSION OF THE
NOTES OR THE EXERCISE OF THE WARRANTS; (III) IN CONNECTION WITH THE PAYMENT OF
ANY INTEREST SHARES ON THE NOTES; (IV) PURSUANT TO A BONA FIDE FIRM COMMITMENT
UNDERWRITTEN PUBLIC OFFERING WITH A NATIONALLY RECOGNIZED UNDERWRITER WHICH
GENERATES GROSS PROCEEDS TO THE COMPANY IN EXCESS OF $20,000,000 (OTHER THAN AN
“AT-THE-MARKET OFFERING” AS DEFINED IN RULE 415(A)(4) UNDER THE 1933 ACT AND
“EQUITY LINES”); (V) TO RELATIVITY MEDIA, LLC PURSUANT TO A DISTRIBUTION
AGREEMENT DATED AS OF AUGUST 11, 2006 BETWEEN THE COMPANY AND RELATIVITY MEDIA,
LLC IN AN AGGREGATE AMOUNT NOT TO EXCEED 3,400,000 SHARES OF COMMON STOCK ON
SUCH TERMS AND CONDITIONS SET FORTH IN THE COMPANY’S FORM 10-Q FOR THE QUARTERLY
PERIOD ENDED JUNE 30, 2006 AND (VI) UPON CONVERSION OF ANY OPTIONS OR
CONVERTIBLE SECURITIES WHICH ARE OUTSTANDING ON THE DAY IMMEDIATELY PRECEDING
THE SUBSCRIPTION DATE, PROVIDED THAT THE TERMS OF SUCH OPTIONS OR CONVERTIBLE
SECURITIES ARE NOT AMENDED, MODIFIED OR CHANGED ON OR AFTER THE SUBSCRIPTION
DATE.


(P)           “FOOTHILL LOAN AGREEMENT” MEANS THE INDEBTEDNESS INCURRED PURSUANT
TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, DATED AUGUST 10, 2005,
BETWEEN THE COMPANY AND WELLS FARGO FOOTHILL, INC.; PROVIDED, HOWEVER, THAT THE
AGGREGATE OUTSTANDING AMOUNT OF ANY SUCH INDEBTEDNESS DOES NOT AS OF ANY DATE
EXCEED (I) $26,000,000 OR (II) IN THE EVENT THAT THE COMPANY HAS COMPLIED WITH
THE TERMS AND CONDITIONS SET FORTH IN SECTION 4(P) OF THE SECURITIES PURCHASE
AGREEMENT, IF GREATER, AN AMOUNT EQUAL TO 60% OF THE VALUE OF THE COMPANY’S
“ELIGIBLE ACCOUNTS” (AS DEFINED IN THE FOOTHILL LOAN AGREEMENT).


(Q)           “FUNDAMENTAL TRANSACTION” MEANS THAT THE COMPANY SHALL, DIRECTLY
OR INDIRECTLY, IN ONE OR MORE RELATED TRANSACTIONS, (I) CONSOLIDATE OR MERGE
WITH OR INTO (WHETHER OR NOT THE COMPANY IS THE SURVIVING CORPORATION) ANOTHER
PERSON OR PERSONS, OR (II) SELL, ASSIGN, TRANSFER, CONVEY OR OTHERWISE DISPOSE
OF ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF THE COMPANY TO
ANOTHER PERSON, OR (III) ALLOW ANOTHER PERSON TO MAKE A PURCHASE, TENDER OR
EXCHANGE OFFER THAT IS ACCEPTED BY THE HOLDERS OF MORE THAN THE 50% OF THE
OUTSTANDING SHARES OF VOTING STOCK (NOT INCLUDING ANY SHARES OF VOTING STOCK
HELD BY THE PERSON OR PERSONS MAKING OR PARTY TO, OR ASSOCIATED OR AFFILIATED
WITH THE PERSONS MAKING OR PARTY TO, SUCH PURCHASE, TENDER OR EXCHANGE OFFER),
OR (IV) CONSUMMATE A STOCK PURCHASE AGREEMENT OR OTHER BUSINESS COMBINATION

26


--------------------------------------------------------------------------------





(INCLUDING, WITHOUT LIMITATION, A REORGANIZATION, RECAPITALIZATION, SPIN-OFF OR
SCHEME OF ARRANGEMENT) WITH ANOTHER PERSON WHEREBY SUCH OTHER PERSON ACQUIRES
MORE THAN THE 50% OF THE OUTSTANDING SHARES OF VOTING STOCK (NOT INCLUDING ANY
SHARES OF VOTING STOCK HELD BY THE OTHER PERSON OR OTHER PERSONS MAKING OR PARTY
TO, OR ASSOCIATED OR AFFILIATED WITH THE OTHER PERSONS MAKING OR PARTY TO, SUCH
STOCK PURCHASE AGREEMENT OR OTHER BUSINESS COMBINATION), (V) REORGANIZE,
RECAPITALIZE OR RECLASSIFY ITS COMMON STOCK OR (VI) ANY “PERSON” OR “GROUP” (AS
THESE TERMS ARE USED FOR PURPOSES OF SECTIONS 13(D) AND 14(D) OF THE EXCHANGE
ACT) IS OR SHALL BECOME THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER
THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF 50% OF THE AGGREGATE ORDINARY
VOTING POWER REPRESENTED BY ISSUED AND OUTSTANDING COMMON STOCK.


(R)            “GAAP” MEANS UNITED STATES GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED.


(S)           “HOLDER PRO RATA AMOUNT” MEANS A FRACTION (I) THE NUMERATOR OF
WHICH IS THE PRINCIPAL AMOUNT OF THIS NOTE ON THE CLOSING DATE AND (II) THE
DENOMINATOR OF WHICH IS THE AGGREGATE PRINCIPAL AMOUNT OF ALL NOTES ISSUED TO
THE INITIAL PURCHASERS PURSUANT TO THE SECURITIES PURCHASE AGREEMENT ON THE
CLOSING DATE.


(T)          “INDEBTEDNESS” OF ANY PERSON MEANS, WITHOUT DUPLICATION (I) ALL
INDEBTEDNESS FOR BORROWED MONEY, (II) ALL OBLIGATIONS ISSUED, UNDERTAKEN OR
ASSUMED AS THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES, INCLUDING
(WITHOUT LIMITATION) “CAPITAL LEASES” IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES (OTHER THAN TRADE PAYABLES ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS), (III) ALL REIMBURSEMENT OR PAYMENT OBLIGATIONS WITH RESPECT
TO LETTERS OF CREDIT, SURETY BONDS AND OTHER SIMILAR INSTRUMENTS, (IV) ALL
OBLIGATIONS EVIDENCED BY NOTES, BONDS, DEBENTURES OR SIMILAR INSTRUMENTS,
INCLUDING OBLIGATIONS SO EVIDENCED INCURRED IN CONNECTION WITH THE ACQUISITION
OF PROPERTY, ASSETS OR BUSINESSES, (V) ALL INDEBTEDNESS CREATED OR ARISING UNDER
ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT, OR INCURRED AS
FINANCING, IN EITHER CASE WITH RESPECT TO ANY PROPERTY OR ASSETS ACQUIRED WITH
THE PROCEEDS OF SUCH INDEBTEDNESS (EVEN THOUGH THE RIGHTS AND REMEDIES OF THE
SELLER OR BANK UNDER SUCH AGREEMENT IN THE EVENT OF DEFAULT ARE LIMITED TO
REPOSSESSION OR SALE OF SUCH PROPERTY), (VI) ALL MONETARY OBLIGATIONS UNDER ANY
LEASING OR SIMILAR ARRANGEMENT WHICH, IN CONNECTION WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED FOR THE PERIODS COVERED THEREBY, IS
CLASSIFIED AS A CAPITAL LEASE, (VII) ALL INDEBTEDNESS REFERRED TO IN CLAUSES (I)
THROUGH (VI) ABOVE SECURED BY (OR FOR WHICH THE HOLDER OF SUCH INDEBTEDNESS HAS
AN EXISTING RIGHT, CONTINGENT OR OTHERWISE, TO BE SECURED BY) ANY MORTGAGE,
LIEN, PLEDGE, CHARGE, SECURITY INTEREST OR OTHER ENCUMBRANCE UPON OR IN ANY
PROPERTY OR ASSETS (INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED BY ANY PERSON,
EVEN THOUGH THE PERSON WHICH OWNS SUCH ASSETS OR PROPERTY HAS NOT ASSUMED OR
BECOME LIABLE FOR THE PAYMENT OF SUCH INDEBTEDNESS, AND (VIII) ALL CONTINGENT
OBLIGATIONS IN RESPECT OF INDEBTEDNESS OR OBLIGATIONS OF OTHERS OF THE KINDS
REFERRED TO IN CLAUSES (I) THROUGH (VII) ABOVE.


(U)           “INSTALLMENT DATE” MEANS EACH OF THE FOLLOWING DATES: (I) JANUARY
30, 2009; (II) JULY 30, 2009, (III) JANUARY 30, 2010, (IV) JULY 30, 2010, (V)
JANUARY 30, 2011, AND (VI) JULY 30, 2011.


(V)           “INTEREST CONVERSION PRICE” MEANS, WITH RESPECT TO ANY INTEREST
DATE THAT PRICE WHICH SHALL BE THE LOWER OF (I) THE APPLICABLE CONVERSION PRICE
AND (II) THE PRICE

27


--------------------------------------------------------------------------------





COMPUTED AS 90% OF THE ARITHMETIC AVERAGE OF THE WEIGHTED AVERAGE PRICE OF THE
COMMON STOCK ON EACH OF THE TEN (10) CONSECUTIVE TRADING DAYS ENDING ON THE
TRADING DAY IMMEDIATELY PRECEDING THE APPLICABLE INTEREST DATE (EACH, AN
“INTEREST MEASURING PERIOD”).  ALL SUCH DETERMINATIONS TO BE APPROPRIATELY
ADJUSTED FOR ANY STOCK SPLIT, STOCK DIVIDEND, STOCK COMBINATION OR OTHER SIMILAR
TRANSACTION DURING SUCH PERIOD.


(W)          “INTEREST NOTICE DUE DATE” MEANS THE FIFTEENTH (15TH) TRADING DAY
PRIOR TO THE APPLICABLE INTEREST DATE.


(X)            “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR OPTIONS TO SUBSCRIBE FOR
OR PURCHASE SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES.


(Y)           “PARENT ENTITY” OF A PERSON MEANS AN ENTITY THAT, DIRECTLY OR
INDIRECTLY, CONTROLS THE APPLICABLE PERSON AND WHOSE COMMON STOCK OR EQUIVALENT
EQUITY SECURITY IS QUOTED OR LISTED ON AN ELIGIBLE MARKET, OR, IF THERE IS MORE
THAN ONE SUCH PERSON OR PARENT ENTITY, THE PERSON OR PARENT ENTITY WITH THE
LARGEST PUBLIC MARKET CAPITALIZATION AS OF THE DATE OF CONSUMMATION OF THE
FUNDAMENTAL TRANSACTION.


(Z)            “PERMITTED INDEBTEDNESS” MEANS (I) PERMITTED SENIOR INDEBTEDNESS;
(II) INDEBTEDNESS INCURRED BY THE COMPANY THAT IS MADE EXPRESSLY SUBORDINATE IN
RIGHT OF PAYMENT TO THE INDEBTEDNESS EVIDENCED BY THIS NOTE, AS REFLECTED IN A
WRITTEN AGREEMENT ACCEPTABLE TO THE HOLDER AND APPROVED BY THE HOLDER IN
WRITING, AND WHICH INDEBTEDNESS DOES NOT PROVIDE AT ANY TIME FOR (1) THE
PAYMENT, PREPAYMENT, REPAYMENT, REPURCHASE OR DEFEASANCE, DIRECTLY OR
INDIRECTLY, OF ANY PRINCIPAL OR PREMIUM, IF ANY, THEREON UNTIL NINETY-ONE (91)
DAYS AFTER THE MATURITY DATE OR LATER AND (2) TOTAL INTEREST AND FEES AT A RATE
IN EXCESS OF SEVEN AND SEVEN-EIGHTHS  PERCENT (7.875%) PER ANNUM (SUCH
INDEBTEDNESS, THE “SUBORDINATED INDEBTEDNESS”), (III) INDEBTEDNESS SECURED BY
PERMITTED LIENS, (IV) INDEBTEDNESS TO TRADE CREDITORS INCURRED IN THE ORDINARY
COURSE OF BUSINESS, (V) INDEBTEDNESS UNDER THIS NOTE AND THE OTHER NOTES, (VI)
EXTENSIONS, REFINANCINGS AND RENEWALS OF ANY ITEMS IN CLAUSES (I) THROUGH (III)
ABOVE, PROVIDED THAT (A) THE PRINCIPAL AMOUNT IS NOT INCREASED OR THE TERMS
MODIFIED TO IMPOSE MORE BURDENSOME TERMS UPON THE COMPANY OR ITS SUBSIDIARY, AS
THE CASE MAY BE, AND (B) WITH RESPECT TO THE PERMITTED SENIOR INDEBTEDNESS, THE
COMPANY HAS COMPLIED WITH THE TERMS AND CONDITIONS SET FORTH IN SECTION 4(P),
AND  (VII) THE SONOPRESS INDEBTEDNESS.


(AA)         “PERMITTED LIENS” MEANS (I) ANY LIEN FOR TAXES NOT YET DUE OR
DELINQUENT OR BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH
ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, (II) ANY
STATUTORY LIEN ARISING IN THE ORDINARY COURSE OF BUSINESS BY OPERATION OF LAW
WITH RESPECT TO A LIABILITY THAT IS NOT YET DUE OR DELINQUENT, (III) ANY LIEN
CREATED BY OPERATION OF LAW, SUCH AS MATERIALMEN’S LIENS, MECHANICS’ LIENS AND
OTHER SIMILAR LIENS, ARISING IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO
A LIABILITY THAT IS NOT YET DUE OR DELINQUENT OR THAT ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, (IV) LIENS SECURING THE COMPANY’S
OBLIGATIONS UNDER THE NOTES; (V) LIENS (A) UPON OR IN ANY EQUIPMENT (AS DEFINED
IN THE SECURITY AGREEMENT) ACQUIRED OR HELD BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO SECURE THE PURCHASE PRICE OF SUCH EQUIPMENT OR INDEBTEDNESS
INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION OR LEASE OF SUCH
EQUIPMENT, OR (B) EXISTING ON SUCH EQUIPMENT AT THE TIME OF ITS ACQUISITION,
PROVIDED THAT THE LIEN IS CONFINED SOLELY TO THE PROPERTY SO ACQUIRED AND
IMPROVEMENTS THEREON, AND THE PROCEEDS OF SUCH EQUIPMENT; (VI) LIENS

28


--------------------------------------------------------------------------------





SECURING THE PERMITTED SENIOR INDEBTEDNESS; (VII) LIENS INCURRED IN CONNECTION
WITH THE EXTENSION, RENEWAL OR REFINANCING OF THE INDEBTEDNESS SECURED BY LIENS
OF THE TYPE DESCRIBED IN CLAUSES (I) AND (VI) ABOVE, PROVIDED THAT ANY
EXTENSION, RENEWAL OR REPLACEMENT LIEN SHALL BE LIMITED TO THE PROPERTY
ENCUMBERED BY THE EXISTING LIEN AND THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS
BEING EXTENDED, RENEWED OR REFINANCED DOES NOT INCREASE, (VII) LIENS SECURING
THE SONOPRESS INDEBTEDNESS IN EXISTENCE AS OF THE DATE HEREOF; (VIII) LEASES OR
SUBLEASES AND LICENSES AND SUBLICENSES GRANTED TO OTHERS IN THE ORDINARY COURSE
OF THE COMPANY’S BUSINESS, NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE, (IX) LIENS IN
FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE
PAYMENTS OF CUSTOM DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS, AND (X)
LIENS ARISING FROM JUDGMENTS, DECREES OR ATTACHMENTS IN CIRCUMSTANCES NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 4(A)(IX).


(BB)         “PERMITTED SENIOR INDEBTEDNESS” THE PRINCIPAL OF (AND PREMIUM, IF
ANY), INTEREST ON, AND ALL FEES AND OTHER AMOUNTS (INCLUDING, WITHOUT
LIMITATION, ANY REASONABLE OUT-OF-POCKET COSTS, ENFORCEMENT EXPENSES (INCLUDING
REASONABLE OUT-OF-POCKET LEGAL FEES AND DISBURSEMENTS), COLLATERAL PROTECTION
EXPENSES AND OTHER REIMBURSEMENT OR INDEMNITY OBLIGATIONS RELATING THERETO)
PAYABLE BY COMPANY AND/OR ITS SUBSIDIARIES UNDER OR IN CONNECTION WITH THE
FOOTHILL LOAN AGREEMENT.


(CC)         “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A
PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED
ORGANIZATION, ANY OTHER ENTITY AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY
THEREOF.


(DD)         “PRINCIPAL MARKET” MEANS THE NASDAQ GLOBAL MARKET.


(EE)         “REDEMPTION NOTICES” MEANS, COLLECTIVELY, THE EVENT OF DEFAULT
REDEMPTION NOTICES, THE CHANGE OF CONTROL REDEMPTION NOTICES AND THE INSTALLMENT
NOTICE, EACH OF THE FOREGOING, INDIVIDUALLY, A REDEMPTION NOTICE.


(FF)           “REDEMPTION PREMIUM” MEANS (I) IN THE CASE OF THE EVENTS OF
DEFAULT DESCRIBED IN SECTION 4(A)(I) - (VI) AND (IX) - (XII), 120% OR (II) IN
THE CASE OF THE EVENTS OF DEFAULT DESCRIBED IN SECTION 4(A)(VII) - (VIII), 100%.


(GG)         “REDEMPTION PRICES” MEANS, COLLECTIVELY, THE EVENT OF DEFAULT
REDEMPTION PRICE, CHANGE OF CONTROL REDEMPTION PRICE AND THE INSTALLMENT PRICE
AND, EACH OF THE FOREGOING, INDIVIDUALLY, A REDEMPTION PRICE.


(HH)         “REGISTRATION RIGHTS AGREEMENT” MEANS THAT CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF THE SUBSCRIPTION DATE BY AND AMONG THE COMPANY AND
THE INITIAL HOLDERS OF THE NOTES RELATING TO, AMONG OTHER THINGS, THE
REGISTRATION OF THE RESALE OF THE COMMON STOCK ISSUABLE UPON CONVERSION OF THE
NOTES AND EXERCISE OF THE WARRANTS AND AS INTEREST SHARES UNDER THE NOTES.


(II)           “REQUIRED HOLDERS” MEANS THE HOLDERS OF NOTES REPRESENTING AT
LEAST A MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN
OUTSTANDING.

29


--------------------------------------------------------------------------------





(JJ)           “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


(KK)         “SECURITIES PURCHASE AGREEMENT” MEANS THAT CERTAIN SECURITIES
PURCHASE AGREEMENT DATED AS OF THE SUBSCRIPTION DATE BY AND AMONG THE COMPANY
AND THE INITIAL HOLDERS OF THE NOTES PURSUANT TO WHICH THE COMPANY ISSUED THE
NOTES.


(LL)           “SONOPRESS INDEBTEDNESS” MEANS THE “ADVANCE” INCURRED UNDER (AND
AS DEFINED IN) THE REPLICATION AGREEMENT DATED AS OF JUNE 30, 2006 BY AND
BETWEEN THE COMPANY AND SONOPRESS LLC; PROVIDED, HOWEVER, THAT (I) THE COMPANY
SHALL NOT BE PERMITTED TO EXTEND, REFINANCE OR RENEW SUCH ADVANCE, (II) THE
COMPANY SHALL NOT BE PERMITTED TO INCREASE THE OUTSTANDING AMOUNT OF SUCH
ADVANCE AS OF THE SUBSCRIPTION DATE OR TO REBORROW ANY PORTION OF SUCH ADVANCE
ONCE IT HAS BEEN REPAID THEREUNDER AND (III) SUCH ADVANCE MAY NOT BE REPAID BY
THE PAYMENT OF GREATER THAN $0.20 PER EACH “DVD PRODUCT” PURCHASED UNDER (AND AS
DEFINED IN) THE REPLICATION AGREEMENT.


(MM)       “SUBSCRIPTION DATE” MEANS AUGUST 30, 2006.


(NN)         “SUCCESSOR ENTITY” MEANS THE PERSON, WHICH MAY BE THE COMPANY,
FORMED BY, RESULTING FROM OR SURVIVING ANY FUNDAMENTAL TRANSACTION OR THE PERSON
WITH WHICH SUCH FUNDAMENTAL TRANSACTION SHALL HAVE BEEN MADE, PROVIDED THAT IF
SUCH PERSON IS NOT A PUBLICLY TRADED ENTITY WHOSE COMMON STOCK OR EQUIVALENT
EQUITY SECURITY IS QUOTED OR LISTED FOR TRADING ON AN ELIGIBLE MARKET, SUCCESSOR
ENTITY SHALL MEAN SUCH PERSON’S PARENT ENTITY.


(OO)         “TRADING DAY” MEANS ANY DAY ON WHICH THE COMMON STOCK IS TRADED ON
THE PRINCIPAL MARKET, OR, IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL TRADING
MARKET FOR THE COMMON STOCK, THEN ON THE PRINCIPAL SECURITIES EXCHANGE OR
SECURITIES MARKET ON WHICH THE COMMON STOCK IS THEN TRADED; PROVIDED THAT
“TRADING DAY” SHALL NOT INCLUDE ANY DAY ON WHICH THE COMMON STOCK IS SCHEDULED
TO TRADE ON SUCH EXCHANGE OR MARKET FOR LESS THAN 4.5 HOURS OR ANY DAY THAT THE
COMMON STOCK IS SUSPENDED FROM TRADING DURING THE FINAL HOUR OF TRADING ON SUCH
EXCHANGE OR MARKET (OR IF SUCH EXCHANGE OR MARKET DOES NOT DESIGNATE IN ADVANCE
THE CLOSING TIME OF TRADING ON SUCH EXCHANGE OR MARKET, THEN DURING THE HOUR
ENDING AT 4:00:00 P.M., NEW YORK TIME).


(PP)         “VOTING STOCK” OF A PERSON MEANS CAPITAL STOCK OF SUCH PERSON OF
THE CLASS OR CLASSES PURSUANT TO WHICH THE HOLDERS THEREOF HAVE THE GENERAL
VOTING POWER TO ELECT, OR THE GENERAL POWER TO APPOINT, AT LEAST A MAJORITY OF
THE BOARD OF DIRECTORS, MANAGERS OR TRUSTEES OF SUCH PERSON (IRRESPECTIVE OF
WHETHER OR NOT AT THE TIME CAPITAL STOCK OF ANY OTHER CLASS OR CLASSES SHALL
HAVE OR MIGHT HAVE VOTING POWER BY REASON OF THE HAPPENING OF ANY CONTINGENCY).


(QQ)         “WARRANTS” HAS THE MEANING ASCRIBED TO SUCH TERM IN THE SECURITIES
PURCHASE AGREEMENT, AND SHALL INCLUDE ALL WARRANTS ISSUED IN EXCHANGE THEREFOR
OR REPLACEMENT THEREOF.


(RR)           “WEIGHTED AVERAGE PRICE” MEANS, FOR ANY SECURITY AS OF ANY DATE,
THE DOLLAR VOLUME-WEIGHTED AVERAGE PRICE FOR SUCH SECURITY ON THE PRINCIPAL
MARKET DURING THE PERIOD BEGINNING AT 9:30:01 A.M., NEW YORK TIME (OR SUCH OTHER
TIME AS THE PRINCIPAL MARKET PUBLICLY ANNOUNCES IS THE OFFICIAL OPEN OF
TRADING), AND ENDING AT 4:00:00 P.M., NEW YORK TIME

30


--------------------------------------------------------------------------------





(OR SUCH OTHER TIME AS THE PRINCIPAL MARKET PUBLICLY ANNOUNCES IS THE OFFICIAL
CLOSE OF TRADING) AS REPORTED BY BLOOMBERG THROUGH ITS “VOLUME AT PRICE”
FUNCTIONS, OR, IF THE FOREGOING DOES NOT APPLY, THE DOLLAR VOLUME-WEIGHTED
AVERAGE PRICE OF SUCH SECURITY IN THE OVER-THE-COUNTER MARKET ON THE ELECTRONIC
BULLETIN BOARD FOR SUCH SECURITY DURING THE PERIOD BEGINNING AT 9:30:01 A.M.,
NEW YORK TIME (OR SUCH OTHER TIME AS SUCH MARKET PUBLICLY ANNOUNCES IS THE
OFFICIAL OPEN OF TRADING), AND ENDING AT 4:00:00 P.M., NEW YORK TIME (OR SUCH
OTHER TIME AS SUCH MARKET PUBLICLY ANNOUNCES IS THE OFFICIAL CLOSE OF TRADING)
AS REPORTED BY BLOOMBERG, OR, IF NO DOLLAR VOLUME-WEIGHTED AVERAGE PRICE IS
REPORTED FOR SUCH SECURITY BY BLOOMBERG FOR SUCH HOURS, THE AVERAGE OF THE
HIGHEST CLOSING BID PRICE AND THE LOWEST CLOSING ASK PRICE OF ANY OF THE MARKET
MAKERS FOR SUCH SECURITY AS REPORTED IN THE “PINK SHEETS” BY PINK SHEETS LLC
(FORMERLY THE NATIONAL QUOTATION BUREAU, INC.).  IF THE WEIGHTED AVERAGE PRICE
CANNOT BE CALCULATED FOR A SECURITY ON A PARTICULAR DATE ON ANY OF THE FOREGOING
BASES, THE WEIGHTED AVERAGE PRICE OF SUCH SECURITY ON SUCH DATE SHALL BE THE
FAIR MARKET VALUE AS MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDER.  IF THE
COMPANY AND THE HOLDER ARE UNABLE TO AGREE UPON THE FAIR MARKET VALUE OF SUCH
SECURITY, THEN SUCH DISPUTE SHALL BE RESOLVED PURSUANT TO SECTION 23.  ALL SUCH
DETERMINATIONS TO BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDEND, STOCK SPLIT,
STOCK COMBINATION OR OTHER SIMILAR TRANSACTION DURING THE APPLICABLE CALCULATION
PERIOD.


(29)         DISCLOSURE. UPON RECEIPT OR DELIVERY BY THE COMPANY OF ANY NOTICE
IN ACCORDANCE WITH THE TERMS OF THIS NOTE, UNLESS THE COMPANY HAS IN GOOD FAITH
DETERMINED THAT THE MATTERS RELATING TO SUCH NOTICE DO NOT CONSTITUTE MATERIAL,
NONPUBLIC INFORMATION RELATING TO THE COMPANY OR ITS SUBSIDIARIES, THE COMPANY
SHALL WITHIN ONE (1) BUSINESS DAY AFTER ANY SUCH RECEIPT OR DELIVERY PUBLICLY
DISCLOSE SUCH MATERIAL, NONPUBLIC INFORMATION ON A CURRENT REPORT ON FORM 8-K OR
OTHERWISE. IN THE EVENT THAT THE COMPANY BELIEVES THAT A NOTICE CONTAINS
MATERIAL, NONPUBLIC INFORMATION, RELATING TO THE COMPANY OR ITS SUBSIDIARIES,
THE COMPANY SHALL INDICATE TO THE HOLDER CONTEMPORANEOUSLY WITH DELIVERY OF SUCH
NOTICE, AND IN THE ABSENCE OF ANY SUCH INDICATION, THE HOLDER SHALL BE ALLOWED
TO PRESUME THAT ALL MATTERS RELATING TO SUCH NOTICE DO NOT CONSTITUTE MATERIAL,
NONPUBLIC INFORMATION RELATING TO THE COMPANY OR ITS SUBSIDIARIES.

[Signature Page Follows]

31


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

IMAGE ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------




EXHIBIT I

IMAGE ENTERTAINMENT, INC.

CONVERSION NOTICE

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by Image Entertainment, Inc. (the “Company”).  In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock par value $0.0001 per share (the “Common Stock”) of the
Company, as of the date specified below.

 

 

Date of Conversion:

 

 

 

 

 

Aggregate Conversion Amount to be converted:

 

 

 

 

Please confirm the following information:

 

 

Conversion Price:

 

 

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

 

 

 

 

 

 

 

 

 

 

Facsimile Number:

 

 

 

 

 

Authorization:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

 

Account Number:

 

 

  (if electronic book entry transfer)

 

 

 

 

 

Transaction Code Number:

 

 

  (if electronic book entry transfer)

 

 


--------------------------------------------------------------------------------




ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs the
Computershare Investor Services to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated August
   , 2006 from the Company and acknowledged and agreed to by Computershare
Investor Services.

 

IMAGE ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------